 

Credit Agreement

Dated as of December 13, 2005

among

Synalloy Corporation,

together with

 

Each of the Designated Undersigned entities as Borrowers,

the Lenders from time to time parties hereto,

and

Carolina First bank,

as Agent

 

 

Table of Contents

Section Heading Page

Section 1. The Credit Facilities

Section 1.1. Term Loan Commitments

Section 1.2. Revolving Credit Commitments 1

Section 1.3. Letters of Credit 2

Section 1.4. Applicable Interest Rates

Section 1.5. Minimum Borrowing Amounts

Section 1.6. Manner of Borrowing Loans and Desinating Applicable Interest Period
4

Section 1.7. Interest Periods 6

Section 1.8. Maturity of Loans 7

Section 1.9. Prepayments

Section 1.10. Default Rate

Section 1.11. The Notes 8

Section 1.12. Funding Indemnity 9

Section 1.13. Reserved 9

Section 1.14. Swing Loans

 

Section 2. Fees

Section 2.1. Fees

Section 3. Place and Application of Payments

Section 3.1. Place and Application of Payments

Section 4. The Collateral

Section 4.1. Collateral

Section 4.2. Reserved

Section 4.3. Further Assurances

Section 5. Definitions; Interpretation

Section 5.1. Definitions

Section 5.2. Interpretation

Section 5.3. Change in Accounting Principles

Section 6. Representations and Warranties

Section 6.1. Organization and Qualification

Section 6.2. Subsidiaries

Section 6.3. Authority and Validity of Obligations

Section 6.4. Use of Proceeds; Margin Stock

Section 6.5. Financial Reports

Section 6.6. No Material Adverse Change

Section 6.7. Full Disclosure

Section 6.8. Trademarks, Franchises, and Licenses

Section 6.9. Governmental Authority and Licensing

Section 6.10. Good Title

Section 6.11. Litigation and Other Controversies

Section 6.12. Taxes

Section 6.13. Approvals

Section 6.14. Affiliate Transactions

Section 6.15. Investment Company; Public Utility Holding Company

Section 6.16. ERISA

Section 6.17. Compliance with Laws

Section 6.18. Other Agreements

Section 6.19. Solvency

Section 6.20. No Default

Section 6.21. Trade Relations

 

Section 7. Conditions Precedent

Section 7.1. All Credit Events

Section 7.2. Initial Credit Event

Section 7.3. Project Reserve

 

Section 8. Covenants

Section 8.1. Maintenance of Business

Section 8.2. Maintenance of Properties

Section 8.3. Taxes and Assessments

Section 8.4. Insurance

Section 8.5. Financial Reports

Section 8.6. Inspection

Section 8.7. Borrowings and Guaranties

Section 8.8. Liens

Section 8.9. Investments, Acquisitions, Loans and Advances

Section 8.10. Mergers, Consolidations and Sales

Section 8.11. Maintenance of Subsidiaries

Section 8.12. Reserved

Section 8.13. ERISA

Section 8.14. Compliance with Laws

Section 8.15. Burdensome Contracts With Affiliates

Section 8.16. No Changes in Fiscal Year

Section 8.17. Formation of Subsidiaries

Section 8.18. Change in the Nature of Business

Section 8.19. Use of Loan Proceeds

Section 8.20. No Restrictions

Section 8.21. Capital Expenditures

Section 8.22. Consolidated Fixed Charge Coverage Ratio

Section 8.23. Consolidated Tangible Net Worth

Section 8.24. Consolidated Indebtedness to Tangible Net Worth Ratio

Section 8.25. Sale and Leaseback Transactions

Section 8.26. Speculative Hedging Transactions.

Section 9. Events of Default and Remedies

Section 9.1. Events of Default

Section 9.2. Non-Bankruptcy Defaults

Section 9.3. Bankruptcy Defaults

Section 9.4. Collateral for Undrawn Letters of Credit

Section 9.5. Notice of Default

Section 9.6. Expenses

Section 10. Change in Circumstances

Section 10.1. Change of Law

Section 10.2. Reserved

Section 10.3. Increased Cost and Reduced Return

Section 10.4. Lending Offices

Section 10.5. Discretion of Lender as to Manner of Funding

Section 11. The Agent

Section 11.1. Appointment and Authorization of Agent

Section 11.2. Agent and its Affiliates

Section 11.3. Action by Agent

Section 11.4. Consultation with Experts

Section 11.5. Liability of Agent; Credit Decision

Section 11.6. Indemnity

Section 11.7. Resignation of Agent and Successor Agent

Section 11.8. L/C Issuer.

Section 11.9. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements

Section 11.10. Designation of Additional Agents

Section 11.11. Authorization to Release Liens and Limit Amount of Certain Claims

Section 12. Reserved

Section 13. Miscellaneous

Section 13.1. Withholding Taxes

Section 13.2. No Waiver, Cumulative Remedies

Section 13.3. Non-Business Days

Section 13.4. Documentary Taxes

Section 13.5. Survival of Representations

Section 13.6. Survival of Indemnities

Section 13.7. Sharing of Set-Off

Section 13.8. Notices

Section 13.9. Counterparts

Section 13.10. Successors and Assigns

Section 13.11. Participants

Section 13.12. Assignments

Section 13.13. Amendments

Section 13.14. Headings

Section 13.15. Costs and Expenses; Indemnification

Section 13.16. Set-off

Section 13.17. Entire Agreement

Section 13.18. Governing Law

Section 13.19. Severability of Provisions

Section 13.20. Excess Interest

Section 13.21. Construction

Section 13.22. Lender's Obligations Several

Section 13.23 Confidentiality

Section 13.24. Synalloy as Administrative Borrower

Section 13.25. USA Patriot Act Notice

Section 13.26. Submission to Jurisdiction; Waiver of Jury Trial

 

 

Exhibit A - Notice of Payment Request

Exhibit B - Notice of Borrowing

Exhibit C - Notice of Continuation/Conversion

Exhibit D-1 - Revolving Note

Exhibit D-2 - Swing Note

Exhibit D-3 - Term Note

Exhibit E - Authorized Representative Certificate

Exhibit F - Borrowing Base Certificate

Exhibit G - Eligible Chemical Inventory and Eligible Metal Inventory

Exhibit H - Security Agreement

Exhibit I - Compliance Certificate

Exhibit J - Assignment and Acceptance

Schedule 1 - Commitments

Schedule 4.1 - Collateral

Schedule 6.2 - Subsidiaries

Schedule 6.21 - Trade Relations

Schedule 8.7(b) - Permitted Debt

Schedule 8.8(f) - Permitted Liens

Credit Agreement

This Credit Agreement is entered into effective as of December 13, 2005 by and
among SYNALLOY CORPORATION, a Delaware corporation ("Synalloy"), EACH OF THE
UNDERSIGNED ENTITIES (together with Synalloy, the "Borrowers"), the several
financial institutions from time to time party to this Agreement, as Lenders,
and CAROLINA FIRST BANK, as Agent as provided herein, and the Lenders from time
to time parties hereto. All capitalized terms used herein without definition
shall have the same meanings herein as such terms are defined in Section 5.1
hereof.

Preliminary Statement

The Borrowers have requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. The Credit Facilities.

Section 1.1. Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually, a "Term Loan" and, collectively, for all the Lenders, the "Term
Loans") in U.S. Dollars to the Borrowers from time to time in the amount of such
Lender's Term Loan Commitment, on the Closing Date. Each Borrowing of Term Loans
shall be made ratably by the Lenders in proportion to their respective Term Loan
Percentages. All Term Loans shall bear interest at the Applicable Rate. No
amount repaid or prepaid on any Term Loan may be borrowed again.

Section 1.2. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a "Revolving Loan" and collectively the "Revolving
Loans") in U.S. Dollars to the Borrowers from time to time on a revolving basis
up to the amount of such Lender's Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Revolving Loans,
Swing Loans, and L/C Obligations at any time outstanding shall not exceed the
lesser of (i) the aggregate Revolving Credit Commitments in effect at such time,
and (ii) the Borrowing Base as determined based on the most recent Borrowing
Base Certificate. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages. Each Borrowing
of Revolving Loans bear interest at the Applicable Rate. Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.

If, at any time, the sum of (i) outstanding Revolving Loans plus (ii) Swing
Loans plus (iii) L/C Obligations, exceeds the Borrowing Base, Borrowers shall
promptly pay to Agent the amount of such excess.

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the L/C Issuer shall issue
standby letters of credit (each a "Letter of Credit") for the Borrowers' account
in an aggregate undrawn face amount up to the L/C Sublimit. Each Letter of
Credit shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender's Revolver Percentage of the amount of
each drawing thereunder and, accordingly, each Letter of Credit shall constitute
usage of the Revolving Credit Commitment of each Lender pro rata in an amount
equal to its Revolver Percentage of the L/C Obligations then outstanding.

(b) Applications. At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrowers, issue one or more Letters of
Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 30 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Administrative Borrower for the relevant Letter
of Credit in the form then customarily prescribed by the L/C Issuer for the
Letter of Credit requested (each an "Application"). Notwithstanding anything
contained in any Application to the contrary: (i) the Borrowers shall pay fees
in connection with each Letter of Credit as set forth in Section 2.1 hereof,
(ii) before the occurrence of a Default or an Event of Default, the L/C Issuer
will not call for the funding by the Borrowers of any amount under a Letter of
Credit before being presented with a drawing thereunder, and (iii) if the L/C
Issuer is not timely reimbursed for the amount of any drawing under a Letter of
Credit on the date such drawing is paid, the Borrowers' obligation to reimburse
the L/C Issuer for the amount of such drawing shall bear interest (which the
Borrowers hereby promise to pay) from and after the date such drawing is paid at
a rate per annum equal to the sum of 2% plus the Applicable Rate from time to
time in effect (computed on the basis of a year of 360 days, and the actual
number of days elapsed). If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Required Lenders instruct the L/C Issuer otherwise,
the L/C Issuer will give such notice of non-renewal before the time necessary to
prevent such automatic extension if before such required notice date: (i) the
expiration date of such Letter of Credit if so extended would be after the
Revolving Credit Termination Date, (ii) the Revolving Credit Commitments have
been terminated, or (iii) a Default or an Event of Default exists and the Agent,
at the request or with the consent of the Required Lenders, has given the L/C
Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit. The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of the Borrowers subject to the conditions of Section 7
hereof and the other terms of this Section 1.3.

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrowers to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a "Reimbursement Obligation") shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Greenville, South Carolina time) on the date
when each drawing is to be paid if the Administrative Borrower has been informed
of such drawing by the L/C Issuer on or before 9:00 a.m. (Greenville, South
Carolina time) on the date when such drawing is to be paid or, if notice of such
drawing is given to the Administrative Borrower after 9:00 a.m. (Greenville,
South Carolina time) on the date when such drawing is to be paid, by the end of
such day, in immediately available funds at the Agent's principal office in
Greenville, South Carolina or such other office as the Agent may designate in
writing to the Administrative Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). If the Borrowers do
not make any such reimbursement payment on the date due and the Participating
Lenders fund their participations therein in the manner set forth in
Section 1.3(d) below, then all payments thereafter received by the Agent in
discharge of any of the relevant Reimbursement Obligations shall be distributed
in accordance with Section 1.3(d) below.

(d) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a "Participating Lender"), an undivided
percentage participating interest (a "Participating Interest"), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrowers to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrowers or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Agent) to such effect, if such
certificate is received before 1:00 p.m. (Greenville, South Carolina time), or
not later than 1:00 p.m. (Greenville, South Carolina time) the following
Business Day, if such certificate is received after such time, pay to the Agent
for the account of the L/C Issuer an amount equal to such Participating Lender's
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date 2 Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date 2 Business Days after the date such payment is due from
such Participating Lender to the date such payment is made by such Participating
Lender, the Applicable Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.3 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrowers, the L/C Issuer, the Agent, any Lender or any
other Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer's gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.3(e) and all other parts of this Section 1.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.

(f) Manner of Requesting a Letter of Credit. The Administrative Borrower shall
provide at least three (3) Business Days' advance written notice to the Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Administrative Borrower and, in the case of an extension or
an increase in the amount of a Letter of Credit, a written request therefor, in
a form acceptable to the Agent and the L/C Issuer, in each case, together with
the fees called for by this Agreement. The Agent shall promptly notify the L/C
Issuer of the Agent's receipt of each such notice and the L/C Issuer shall
promptly notify the Agent and the Lenders of the issuance of the Letter of
Credit so requested.

Section 1.4. Applicable Interest Rates. (a) Loans. Each Loan made or maintained
by a Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days, and the actual days elapsed) on
the unpaid principal amount thereof from the date such Loan is advanced,
continued or converted until maturity (whether by acceleration or otherwise) at
a rate per annum equal to the Applicable Rate from time to time in effect,
payable (i) for any Borrowing having an Interest Period of 2, 3 or 6 months, on
the last day of its Interest Period and at maturity (whether by acceleration or
otherwise), or (ii) for any Borrowing having an Interest Period of 1 month, on
the first (1st) day of each calendar month and at maturity (whether by
acceleration or otherwise), except as such rate may be continued or converted
pursuant to the terms hereof.

(b) Rate Determinations. The Agent shall determine each interest rate applicable
to the Loans and the Reimbursement Obligations hereunder, and its determination
thereof shall be conclusive and binding except in the case of manifest error.

Section 1.5. Minimum Borrowing Amounts. Unless the provisions of Section 1.14(f)
are in effect, each Borrowing advanced, continued or converted under a Credit
shall be in an amount equal to $100,000 or such greater amount which is an
integral multiple of $100,000.

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Period. (a) Notice to the Agent. The Administrative Borrower shall give notice
to the Agent by no later than 10:00 a.m. (Greenville, South Carolina time) on
the date the Borrowers request the Lenders to advance a Borrowing. The Loans
included in each Borrowing shall bear interest initially at the Applicable Rate
for the Interest Period specified in such notice of a new Borrowing. Thereafter,
the Administrative Borrower may from time to time elect to change or continue
the Interest Period applicable to each Borrowing or, subject to Section 1.5's
minimum amount requirement for each outstanding Borrowing, a portion thereof, as
follows: on the last day of the Interest Period applicable thereto, the
Administrative Borrower may continue part or all of such Borrowing for the same
Interest Periods or convert part or all to one or more new Interest Periods. The
Administrative Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing to the Agent by telephone or telecopy
(which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Agent. Notice of the continuation of a Borrowing for an additional Interest
Period or of the conversion of part or all of the Loans to new Interest Periods
must be given by no later than 10:00 a.m. (Greenville, South Carolina time) at
least 2 Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation or conversion
of a Borrowing shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued or converted, and, the Interest
Period applicable thereto. The Borrowers agree that the Agent may rely on any
such telephonic or telecopy notice given by any person the Agent in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Agent has acted
in reasonable reliance thereon.

(b) Notice to the Lenders. The Agent shall give prompt telephonic or telecopy
notice to each Lender of any notice from the Administrative Borrower received
pursuant to Section 1.6(a) above.

(c) Borrowers' Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing shall automatically be continued for a Interest Period of
1 month on the last day of its then current Interest Period unless the
Administrative Borrower has notified the Agent within the period required by
Section 1.6(a) that the Borrowers intend to continue or convert such Borrowing,
subject to Section 7.1 hereof, or such Borrowing is prepaid in accordance with
Section 1.9(a). In the event the Administrative Borrower fails to give notice
pursuant to Section 1.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Agent by 1:00 p.m.
(Greenville, South Carolina time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, the Borrowers shall be deemed to have
requested a Borrowing under the Revolving Credit (or, at the option of the
Agent, under the Swing Line) on such day in the amount of the Reimbursement
Obligation then due, which Borrowing shall be applied to pay the Reimbursement
Obligation then due.

(d) Disbursement of Loans. Not later than 1:00 p.m. (Greenville, South Carolina
time) on the date of any requested advance of a new Borrowing, subject to
Section 7 hereof, each Lender shall make available its Loan comprising part of
such Borrowing in funds immediately available at the principal office of the
Agent in Greenville, South Carolina. The Agent shall make the proceeds of each
new Borrowing available to the Borrowers at the Agent's principal office in
Greenville, South Carolina.

(e) Agent Reliance on Lender Funding. Unless the Agent shall have been notified
by a Lender prior to the date on which such Lender is scheduled to make payment
to the Agent of the proceeds of a Loan (which notice shall be effective upon
receipt) that such Lender does not intend to make such payment, the Agent may
assume that such Lender has made such payment when due and the Agent may in
reliance upon such assumption (but shall not be required to) make available to
the Borrowers the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Agent, such Lender shall, on
demand, pay to the Agent the amount made available to the Borrowers attributable
to such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrowers
and ending on (but excluding) the date such Lender pays such amount to the Agent
at a rate per annum equal to: (i) from the date the related advance was made by
the Agent to the date 2 Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date 2
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Applicable Rate in effect for each such
day, as the same may be adjusted from time to time.

Section 1.7. Interest Periods. As provided in Section 1.6(a) and 1.14 hereof, at
the time of each request to advance, continue or convert a Borrowing, the
Administrative Borrower shall select an Interest Period applicable to such Loans
from among the available options. The term "Interest Period" means the period
commencing on the date a Borrowing of Loans is advanced, continued or converted
and ending 1, 2, 3 or 6 months thereafter; provided, however, that:

(a) any Interest Period for a Borrowing of Loans that otherwise would end after
the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date;

(b) no Interest Period with respect to any portion of the Loans shall extend
beyond the Revolving Credit Termination Date;

(c) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing to occur in the following
calendar month, the last day of such Interest Period shall be the immediately
preceding Business Day; and

(d) for purposes of determining an Interest Period for a Borrowing; a month
means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month; provided, however,
that if there is no numerically corresponding day in the month in which such an
Interest Period is to end or if such an Interest Period begins on the last
Business Day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end.

Provided however

, that the Interest Period for Swing Loans shall be a period of 1 month.



Section 1.8. Maturity of Loans.

(a) Scheduled Payments of Term Loans. The Borrowers shall make principal
payments on the Term Loans in installments on the last day of each December,
March, June and September in each year, commencing with the fiscal quarter
ending December 31, 2005, with the amount of each such principal installment to
be equal to the amount set forth in column B below as shown opposite the
relevant due date as set forth in column A below:



Column A

Payment Date

Column B

Scheduled Principal Payment on Term Loans

12/31/05

$116,666.75

3/31/06

$116,666.75

6/30/06

$116,666.75

9/30/06

$116,666.75

12/31/06

$116,666.75

3/31/07

$116,666.75

6/30/07

$116,666.75

9/30/07

$116,666.75

12/31/07

$116,666.75

3/31/08

$116,666.75

6/30/08

$116,666.75

9/30/08

$116,666.75

12/31/08

$116,666.75

3/31/09

$116,666.75

6/30/09

$116,666.75

9/30/09

$116,666.75

12/31/09

$116,667.00

3/31/10

$116,667.00

6/30/10

$116,667.00

9/30/10

$116,667.00

It being agreed that the final payment of all principal and interest not sooner
paid on the Term Loans shall be due and payable on December 31, 2010, the final
maturity thereof. Each such principal payment shall be applied to the Lenders
holding the Term Loans pro rata based upon their Term Loan Percentages.

(b) Revolving Loans and Swing Loans. Each Revolving Loan and Swing Loan, both
for principal and interest, shall mature and become due and payable by the
Borrowers on the Revolving Credit Termination Date.

Section 1.9. Prepayments. (a) The Borrowers shall have the privilege of
prepaying the Loans without premium or penalty (except as set forth in
Section 1.12 below) and in whole or in part.

(b) The Agent will promptly advise each Lender of any notice of prepayment it
receives from the Borrowers. Any amount of Revolving Loans and Swing Loans paid
or prepaid before the Revolving Credit Termination Date may, subject to the
terms and conditions of this Agreement, be borrowed, repaid and borrowed again.
No amount of the Term Loans paid or prepaid may be reborrowed, and, in the case
of any partial prepayment, such prepayment shall be applied to the remaining
amortization payments on the Term Loans in the inverse order of maturities, on a
pro rata basis.

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
in Section 1.3 hereof, while any Event of Default exists or after acceleration,
the Borrowers shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on the principal amount of all Loans
owing by it at a rate per annum equal to the sum of 2.0% plus the Applicable
Rate from time to time in effect; provided, however, that in the absence of
acceleration, any adjustments pursuant to this Section shall be made at the
election of the Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrowers. While any Event of Default exists
or after acceleration, interest shall be paid on demand of the Agent at the
request or with the consent of the Required Lenders.

Section 1.11. The Notes. (a) The Revolving Loans made to the Borrowers by a
Lender shall be evidenced by a single promissory note of the Borrowers issued to
such Lender in the form of Exhibit D-1 hereto. Each such promissory note is
hereinafter referred to as a "Revolving Note" and collectively such promissory
notes are referred to as the "Revolving Notes."

(b) The Swing Loans made to the Borrowers by the Agent shall be evidenced by a
single promissory note of the Borrowers issued to the Agent in the form of
Exhibit D-2 hereto. Such promissory note is hereinafter referred to as the
"Swing Note."

(c) The Term Loan made to the Borrowers by Lender shall be evidenced by a single
promissory note of the Borrowers issued to such Lender in the form of Exhibit
D-3 hereto. Each such promissory note is hereinafter referred to as a "Term
Note" and collectively such promissory notes are referred to as the "Term
Notes".

(d) Each Lender shall record on its books and records or on a schedule to its
appropriate Note the amount of each Loan advanced, continued or converted by it,
all payments of principal and interest and the principal balance from time to
time outstanding thereon, the Interest Period and the interest rate applicable
thereto. The record thereof, whether shown on such books and records of a Lender
or on a schedule to the relevant Note, shall be prima facie evidence as to all
such matters; provided, however, that the failure of any Lender to record any of
the foregoing or any error in any such record shall not limit or otherwise
affect the obligation of the Borrowers to repay all Loans made to it hereunder
together with accrued interest thereon. At the request of any Lender and upon
such Lender tendering to the Borrowers the appropriate Note to be replaced, the
Borrowers shall furnish a new Note to such Lender to replace any outstanding
Note, and at such time the first notation appearing on a schedule on the reverse
side of, or attached to, such Note shall set forth the aggregate unpaid
principal amount of all Loans, if any, then outstanding thereon.

Section 1.12. Funding Indemnity. For any Loans for which the Applicable Rate is
based upon an Interest Period exceeding 1 month, if any Lender shall incur any
loss, cost or expense (including, without limitation, any loss of profit, and
any loss, cost or expense incurred by reason of the liquidation or re-employment
of deposits or other funds acquired by such Lender to fund or maintain any Loan
or the relending or reinvesting of such deposits or amounts paid or prepaid to
such Lender) as a result of:

(a) any payment, prepayment or conversion of a Loan or on a date other than the
last day of its Interest Period,

(b) any failure by the Borrowers to make any payment of principal on any Loan
when due (whether by acceleration or otherwise), or

(c) any acceleration of the maturity of the Loans as a result of the occurrence
of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrowers shall pay to such Lender
such amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrowers,
with a copy to the Agent, a certificate setting forth the amount of such loss,
cost or expense in reasonable detail and the amounts shown on such certificate
shall be deemed prime facie correct.

Section 1.13. [Reserved.]

Section 1.14. Swing Loans. (a)  Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the Agent agrees to make loans to the
Borrowers under the Swing Line (individually a "Swing Loan" and collectively the
"Swing Loans") which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit. The Swing Loans may be availed of by the Borrowers from
time to time and borrowings thereunder may be repaid and used again during the
period ending on the Revolving Credit Termination Date.

(b) Interest on Swing Loans;. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the
Applicable Rate from time to time in effect (computed on the basis of a year of
360 days, for the actual number of days elapsed). Interest on each Swing Loan
shall be due and payable prior to such maturity on the last day of each Interest
Period applicable thereto, and, unless each Lender funds its participation in a
Swing Loan pursuant to Section 1.14(e), interest shall be payable solely for the
account of Agent.

(c) Requests for Swing Loans;. The Administrative Borrower shall give the Agent
prior notice (which may be written or oral) no later than 12:00 Noon
(Greenville, South Carolina time) on the date upon which Borrowers request that
any Swing Loan be made, of the amount and date of such Swing Loan, and the
Interest Period requested therefor. Such Swing Loan shall bear interest at the
then Applicable Rate for Loans under the Revolving Credit as from time to time
in effect. Subject to the terms and conditions hereof, the proceeds of such
Swing Loan shall be made available to the Borrowers on the date so requested at
the offices of the Agent in Greenville, South Carolina. Anything contained in
the foregoing to the contrary notwithstanding (i) the obligation of the Agent to
make Swing Loans shall be subject to all of the terms and conditions of this
Agreement, and (ii) the Agent shall not be obligated to make more than one Swing
Loan during any one day.

(d) Refunding Loans;. In its sole and absolute discretion, the Agent may at any
time, on behalf of the Borrowers (which hereby irrevocably authorizes the Agent
to act on its behalf for such purpose) and with notice to the Borrowers, request
each Lender to make a Revolving Loan in an amount equal to such Lender's
Revolver Percentage of the amount of the Swing Loans outstanding on the date
such notice is given. Unless an Event of Default described in Section 9.1(k) or
9.1(l) exists with respect to the Borrowers, regardless of the existence of any
other Event of Default, each Lender shall make the proceeds of its requested
Revolving Loan available to the Agent, in immediately available funds, at the
Agent's principal office in Greenville, South Carolina, before 12:00 Noon
(Greenville, South Carolina time) on the Business Day following the day such
notice is given. The proceeds of such Borrowing of Revolving Loans shall be
immediately applied to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Agent pursuant to Section 1.13(d) above (because an
Event of Default described in Section 9.1(k) or 9.1(l) exists with respect to
the Borrowers or otherwise), such Lender will, by the time and in the manner
such Revolving Loan was to have been funded to the Agent, purchase from the
Agent an undivided participating interest in the outstanding Swing Loans in an
amount equal to its Revolver Percentage of the aggregate principal amount of
Swing Loans that were to have been repaid with such Revolving Loans. Each Lender
that so purchases a participation in a Swing Loan shall thereafter be entitled
to receive its Revolver Percentage of each payment of principal received on the
Swing Loan and of interest received thereon accruing from the date such Lender
funded to the Agent its participation in such Loan. The several obligations of
the Lenders under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrowers, any other Lender or any other Person whatever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of the Revolving Credit Commitments of any Lender, and each payment made by a
Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

(f) Zero Balance Program and Account. During such time as Carolina First Bank is
serving as Agent hereunder, until Carolina First Bank notifies Borrowers to the
contrary (Carolina First Bank hereby agreeing to implement its Zero Balance
Program for Borrowers, so long as no Default or Event of Default exists
hereunder and Carolina First Bank continues generally to maintain such program,
to a comparable extent as implemented for its similarly situated customers) the
Swing Loans shall be administered through Carolina First Bank's Zero Balance
Program in accordance with the Agreement for Transaction Clearing Services
between Carolina First Bank and Borrowers. In order to facilitate the borrowing
of Swing Loans, Borrowers and Agent, acting in its capacity as a Lender of Swing
Loans may, and are hereby authorized to, enter into the Agreement for
Transaction Clearing Services providing for the automatic advance (and repayment
to) the Agent acting in such capacity of Swing Loans under the conditions set
forth in such Agreement for Transaction Clearing Services and without the
necessity for any notice by the Borrowers otherwise required by Sections 1.6(a)
and 1.14(c) hereof. In the event that, for any Business Day, presentments are
made under the Zero Balance Program which exceed the Swing Line Sublimit, then
Borrowers shall be deemed to have requested a Revolving Loan (at the Applicable
Rate for Swing Loans) in the amount of such excess The provisions of Sections
1.6(b), (c), (d) and (e) above shall continue to apply in all respects during
any participation by the Borrowers in the Zero Balance Program pursuant to this
Section 1.14(f) and the Agreement for Transaction Clearing Services, but this
Section 1.14(f) shall, during any participation, operate in lieu of those set
forth in Sections 1.6(b) and 1.14(c).

Section 2. Fees.

Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrowers shall pay
to the Agent for the ratable account of the Lenders in accordance with their
Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Unused Fee (computed on the basis of a year of 360 days, and the
actual number of days elapsed) on the average daily Unused Revolving Credit
Commitments. Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Revolving
Credit Termination Date.

(b) Letter of Credit Fees. On the date of issuance (and if applicable, on each
anniversary date thereof) or extension, or increase in the amount, of any Letter
of Credit pursuant to Section 1.3 hereof, the Borrowers shall pay (i) to the L/C
Issuer for its own account an issuance fee equal to 10 basis points times the
face amount for each such Letter of Credit, and (ii) to the Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to 90 basis points (computed on
the basis of a year of 360 days, and the actual number of days elapsed) times
the face amount of Letters of Credit so issued. In addition, the Borrowers shall
pay to the L/C Issuer for its own account the L/C Issuer's standard drawing,
negotiation, amendment, and other administrative fees for each Letter of Credit.
Such standard fees referred to in the preceding sentence may be established by
the L/C Issuer from time to time in accordance with its customary business
practice.

(c) Agent Fees. The Borrowers shall pay to the Agent, for its own use and
benefit, an arrangement fee in the amount of $45,000, due and payable at
Closing.

(d) Audit Fees. The Borrowers shall pay to the Agent for its own use and benefit
charges for audits of the Collateral performed by the Agent or its agents or
representatives in such amounts as the Agent may from time to time request (the
Agent acknowledging and agreeing that such charges shall be computed in the same
manner as it at the time customarily uses for the assessment of charges for
similar collateral audits); provided, however, that in the absence of any
Default and Event of Default, the Borrowers shall not be required to pay the
Agent for more than one such audit per calendar year in an amount not to exceed
$7,500.

(e) Commitment Fee. The Borrowers shall pay (or shall have paid) to the Agent
for the ratable account of the Lenders a commitment fee in the amount of
$67,500.

Section 3. Place and Application of Payments.

Section 3.1. Place and Application of Payments. Subject to the provisions of
Section 1.14(f), all payments of principal of and interest on the Loans and the
Reimbursement Obligations, and of all other Obligations payable by the Borrowers
under this Agreement and the other Loan Documents, shall be made by the
Borrowers to the Agent by no later than 12:00 Noon (Greenville, South Carolina
time) on the due date thereof at the office of the Agent in Greenville, South
Carolina (or such other location as the Agent may designate to the Borrowers)
for the benefit of the Lender or Lenders entitled thereto. Any payments received
after such time shall be deemed to have been received by the Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest on Loans and on
Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.

Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral received, in each instance, by the Agent or any of the Lenders after
the occurrence and during the continuation of an Event of Default shall be
remitted to the Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Agent, and any security trustee therefor, in monitoring, verifying, protecting,
preserving or enforcing the Liens on the Collateral, in protecting, preserving
or enforcing rights under the Loan Documents, and in any event all costs and
expenses of a character which the Borrowers have agreed to pay the Agent under
Section 13.15 hereof (such funds to be retained by the Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Agent);

(b) second, to the payment of principal and interest on the Swing Note until
paid in full;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Notes, unpaid Reimbursement
Obligations, together with amounts to be held by the Agent as collateral
security for any outstanding L/C Obligations pursuant to Section 9.4 hereof
(until the Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), and Hedging Liability, the aggregate amount
paid to, or held as collateral security for, the Lenders and, in the case of
Hedging Liability, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrowers secured by the
Collateral Documents (including, without limitation, Funds Transfer and Deposit
Account Liability) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

(f) sixth, to the Borrowers or whoever else may be lawfully entitled thereto.

Section 4. The Collateral.

Section 4.1. Collateral. The Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall be secured by (a) the property pledged by
the Mortgage, and (b) the following property of each Borrower, wherever located
and whether now owned by such Borrower or hereafter acquired: (i) all Accounts,
Inventory, Goods (including, without limitation, Equipment and Fixtures),
Investment Property, Instruments, Chattel Paper, Letter of Credit Rights,
Deposit Accounts, General Intangibles, Documents and Supporting Obligations;
(ii) all money deposits and all funds held on deposit or otherwise under control
of the Agent, its agents or any correspondence of the Agent; (iii) an assignment
of life insurance as set forth on Schedule 4.1, on forms satisfactory to the
Agent, and (iv) all parts, accessions to, replacements, substitutions, profits,
products and cash and non-cash proceeds of any of the foregoing (including
insurance proceeds payable by reason of loss or damage thereto) in any form and
wherever located, and shall also include all written or electronically recorded
books and records related to any such collateral and other rights related
thereto. (All of the foregoing, collectively, the "Collateral"). With respect to
any real estate collateral pledged by the Mortgage, the Borrowers shall pay all
taxes, costs and expenses incurred by the Agent in recording such Mortgage, and
shall supply the Agent, at the Borrowers' cost and expense, such hazard
insurance and a mortgagee's policy of title insurance from a title insurer
acceptable to Agent, as Agent shall reasonably request, together with such other
instruments, documents, certificates and opinions reasonably required by the
Agent in connection therewith. The Borrowers acknowledge and agree that the
Liens on the Collateral shall be granted to the Agent for the benefit of the
holders of the Obligations, the Hedging Liability, and the Funds Transfer and
Deposit Account Liability and shall be valid and perfected first priority Liens
subject, however, to the liens permitted pursuant to Section 8.8, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance reasonably satisfactory to the Agent.

Section 4.2. [Reserved.].

Section 4.3. Further Assurances. Each Borrower agrees that it shall, from time
to time, at the request of the Agent or the Required Lenders, execute and
deliver such documents and do such acts and things as the Agent or the Required
Lenders may reasonably request in order to provide for or perfect or protect
such Liens on the Collateral. In the event any Borrower forms or acquires a
Subsidiary after the date hereof, such Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty and such Collateral Documents as the Agent may then require,
and such Borrower shall also deliver to the Agent, or cause such Subsidiary to
deliver to the Agent, at the Borrowers' cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Agent in connection therewith.

Section 5. Definitions; Interpretation.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

"Accounts"

means all Accounts of the Borrowers as defined in the UCC.



"Account Debtor" means any Person who is or who may become obligated to any
Borrower under or on account of an Account.

"Acquired Business"

means the entity or assets acquired by Borrower in an Acquisition after the date
hereof.



"Acquisition"

means any transaction or series of related transactions for the purpose of or
resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower is the surviving entity.



"Administrative Borrower"

shall mean Synalloy Corporation.



"Affiliate"

means any Person directly or indirectly controlling or controlled by, or under
direct or indirect common control with, another Person. A Person shall be deemed
to control another Person for the purposes of this definition if such Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other Person, whether through the
ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 15% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 15% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.



"Agent"

means Carolina First Bank and any successor pursuant to Section 11.7 hereof.



"Agreement"

means this Credit Agreement, as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms hereof.



"Applicable Margin"

means that percent per annum set forth below, which shall be based upon the
Consolidated Leverage Ratio for the four-quarter period most recently ended as
specified below:





Level

Consolidated Leverage

Ratio

Applicable Margin

I

Less than or equal to 1.50:1

150 bps

II

Less than or equal to 2:50:1 but greater than 1.50:1

175 bps

III

Less than or equal to 3.50:1 but greater than 2.50:1

200 bps

IV

Less than or equal to 4.50:1 but greater than 3.50:1

250 bps

V

Greater than 4.50:1

300 bps



The Applicable Margin shall be established on each Determination Date. Any
change in the Applicable Margin following each Determination Date shall be
determined based upon the computations set forth in the certificate furnished to
the Agent pursuant to Section 8.5(m), subject to review and approval of such
computations by the Agent, and shall be effective commencing on the fifth
Business Day following the date such certificate is received until the fifth
Business Day following the date on which a new certificate is delivered or is
required to be delivered, whichever shall first occur; provided however, if the
Borrowers shall fail to deliver any such certificate within the time period
required by Section 8.5(m), then the Applicable Margin shall be Tier V until the
appropriate certificate is so delivered.

"Applicable Rate"

means, as of any date, (i) for Swing Loans, the 1 month LIBOR Rate plus the
Applicable Margin, as the same may be adjusted from time to time pursuant to the
terms hereof, and (ii) for all other Loans, the LIBOR Rate for the Interest
Period as selected by the Borrowers or otherwise determined pursuant to the
terms hereof plus the Applicable Margin, as the same may be adjusted from time
to time pursuant to the terms hereof.



"Applicable Unused Fee"

means that percent per annum set forth below, which shall be based upon the
Consolidated Leverage Ratio for the four-quarter period most recently ended as
specified below:





Level

Consolidated Leverage

Ratio

Applicable Unused Fee

I

Less than or equal to 1.50:1

12.5 bps

II

Less than or equal to 2.50:1 but greater than 1.50:1

15 bps

III

Less than or equal to 3.50:1 but greater than 2.50:1

15.5 bps

IV

Less than or equal to 4.50:1 but greater than 3.50:1

20 bps

V

Greater than 4.50:1

20 bps



The Applicable Unused Fee shall be established on each Determination Date. Any
change in the Applicable Unused Fee following each Determination Date shall be
determined based upon the computations set forth in the certificate furnished to
the Agent pursuant to Section 8.5(m), subject to review and approval of such
computations by the Agent, and shall be effective commencing on the fifth
Business Day following the date such certificate is received until the fifth
Business Day following the date on which a new certificate; is delivered or is
required to be delivered, whichever shall first occur; provided however, if the
Borrowers shall fail to deliver any such certificate within the time period
required by Section 8.5(m), then the Applicable Unused Fee shall be Tier V until
the appropriate certificate is so delivered.

"Application"

is defined in Section 1.3(b) hereof.



"Authorized Representative"

means the President, the Chief Executive Officer, any Vice President of Synalloy
Corporation, the Chief Financial Officer or Treasurer of Synalloy Corporation or
any other person expressly designated by the Board of Directors (or the
appropriate committee thereof) of the Administrative Borrower as an Authorized
Representative of all Borrowers, as set forth from time to time in a certificate
in the form attached hereto as Exhibit E.



"Borrowers"

is defined in the introductory paragraph of this Agreement, and "Borrower" means
any of them.



"Borrowing"

means the total of Loans of a single type advanced, continued for or converts to
an additional Interest Period, by the Lenders under a Credit on a single date.
Borrowings of Loans are made and maintained ratably from each of the Lenders
under a Credit according to their Percentages of such Credit. A Borrowing is
"advanced" on the day Lenders advance funds comprising such Borrowing to the
Borrowers, is "continued" on the date a new Interest Period commences for such
Borrowing, and is "converted" when such Borrowing is changed from one Interest
Period to another, all as requested by the Borrowers pursuant to
[Section 1.5(a)] hereof. Borrowings of Swing Loans are made by the Agent in
accordance with the procedures set forth in Section 1.13 hereof.



"Borrowing Base"

means the sum of (i) 85% of Eligible Accounts plus (ii) 50% of Eligible
Chemicals Inventory plus (iii) 60% of Eligible Metals Inventory, plus (iv) 30%
of Eligible Work In Process Metals Inventory, not to exceed $2,000,000, plus (v)
90% of Cash Surrender Value of Life Insurance, provided however that the value
of assets from subclauses (ii), (iii) and (iv) shall not exceed $7,500,000.00
plus one-half (1/2) of the amount of the Project Reserve then-drawn and
outstanding pursuant to Section 7.3 hereof.



"Borrowing Base Certificate"

means a certificate in the form of Exhibit F hereto.



"Business Day"

means any day (other than a Saturday or Sunday) on which banks are not
authorized or required to close in Greenville, South Carolina.



"Capital Expenditures"

means, with respect to any Person for any period, the aggregate amount of all
expenditures (whether paid in cash or accrued as a liability) by such Person
during that period for the acquisition or leasing (pursuant to a Capital Lease)
of fixed or capital assets or additions to property, plant, or equipment
(including replacements, capitalized repairs, and improvements) which should be
capitalized on the balance sheet of such Person in accordance with GAAP.



"Capital Lease

" means any lease of Property which in accordance with GAAP is required to be
capitalized on the balance sheet of the lessee.



"Capitalized Lease Obligation"

means, for any Person, the amount of the liability shown on the balance sheet of
such Person in respect of a Capital Lease determined in accordance with GAAP.



"Cash Surrender Value of Life Insurance"

means the dollar amount, on any date, for which a life insurance company,
acceptable to Agent, is obligated to pay to a Borrower a sum certain in
consideration of such Borrower's surrender to the issuer of a life insurance
policy owned by such Borrower, as evidenced in writing by the insurer. Such life
insurance policy shall have been duly assigned to the Agent.



"Chattel Paper"

shall have the meaning assigned thereto in the UCC.



"CERCLA"

means the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
42 U.S.C. paragraph 9601 et seq., and any future amendments.



"Closing Date"

means the date of this Agreement or such later Business Day upon which each
condition described in Section 7.2 shall be satisfied or waived in a manner
acceptable to the Agent in its discretion.



"Code"

means the Internal Revenue Code of 1986, as amended, and any successor statute
thereto.



"Collateral"

means all properties, rights, interests, and privileges (as described in Section
4.1) from time to time subject to the Liens granted to the Agent, or any
security trustee therefor, by the Collateral Documents.



"Collateral Account"

is defined in Section 9.4 hereof.



"Collateral Documents"

means the Security Agreement, the Mortgage, and all other mortgages, deeds of
trust, security agreements, assignment of life insurance, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.



"Consistent Basis"

in reference to the application of GAAP means the accounting principles observed
in the period referred to are comparable in all material respects to those
applied in the preparation of the audited consolidated financial statements of
the Borrowers referred to in Section 7.6(a) hereof.



"Consolidated EBITDA"

means, with respect to the Borrowers for any period of computation thereof, the
sum of, without duplication, (i) Consolidated Net Income during such period,
plus (ii) Consolidated Interest Expense accrued during such period, plus (iii)
taxes on income accrued during such period, plus (iv) amortization during such
period, plus (v) Depreciation during such period, but excluding non-cash
expenses such as environmental accruals and expensing of stock options, adding
back cash disbursements to satisfy environmental accruals, all determined on a
consolidated basis in accordance with GAAP applied on a Consistent Basis.



"Consolidated Fixed Charges"

means, with respect to the Borrowers for the period of computation thereof, the
sum of, without duplication, (i) Consolidated Interest Expense during such
period, plus (ii) current maturities of Consolidated Indebtedness for Money
Borrowed actually paid during such period, all determined in accordance with
GAAP applied on a Consistent Basis.



"Consolidated Fixed Charge Ratio"

means, with respect to the Borrowers for the period of computation thereof, the
ratio of (i) Consolidated EBITDA for such period less shareholder/member
dividends and distributions, to (ii) Consolidated Fixed Charges for such period.



"Consolidated Indebtedness"

means, as of any date on which the amount thereof is to be determined, all Debt
of the Borrowers as determined on a consolidated basis.



"Consolidated Indebtedness for Money Borrowed"

means, as of any date on which the amount thereof is to be determined, all
Indebtedness for Money Borrowed of the Borrowers, excluding for purposes of
Section 9.1 the undrawn amount of letters of credit, as determined on a
consolidated basis.



"Consolidated Indebtedness to Tangible Net Worth Ratio"

means, with respect to the Borrowers for the period of computation thereof, the
ratio of (i) Consolidated Indebtedness for such period to (ii) Consolidated
Tangible Net Worth.



"Consolidated Interest Expense"

means, for any period of computation thereof, the gross interest expense of the
Borrowers, including without limitation (i) the current amortized portion of
debt discounts to the extent included in gross interest expense, (ii) the
current amortized portion of all fees (including, without limitation, fees
payable in respect of a Swap Agreement) payable in connection with the
incurrence of Consolidated Indebtedness to the extent included in gross interest
expense, and (iii) the portion of any payments made in connection with Capital
Leases allocable to interest expense, all determined on a consolidated basis in
accordance with GAAP applied on a Consistent Basis.



"Consolidated Leverage Ratio"

means, as of the last day of any fiscal quarter of the Borrowers, the ratio of
the aggregate outstanding principal amount of all Debt of the Borrowers to
EBITDA of the Borrowers for the period of four consecutive fiscal quarters
then-ended, on a consolidated basis.



"Consolidated Net Income"

means, for any period of computation thereof, the consolidated net income of the
Borrowers determined in accordance with GAAP applied on a Consistent Basis.



"Consolidated Shareholders' Equity"

means, as of any date on which the amount thereof is to be determined, the sum
of the following in respect of the Borrowers: (i) the amount of issued and
outstanding share capital, plus (ii) the amount of additional paid-in capital
and retained earnings (or, in the case of a deficit, minus the amount of such
deficit), plus (iii) the amount of any foreign currency translation adjustment
(if positive, or, if negative, minus the amount of such translation adjustment),
minus (iv) the amount of any treasury stock, all determined on a consolidated
basis in accordance with GAAP applied on a Consistent Basis.



"Consolidated Tangible Net Worth"

means, with respect to the Borrowers as of any date on which the amount thereof
is to be determined, Consolidated Shareholders' Equity minus the net book value
of all assets of the Borrowers which would be treated as intangible assets
determined on a consolidated basis in accordance with GAAP applied on a
Consistent Basis.



"Contingent Obligation"

of any Person means all contingent liabilities required (or which, upon the
creation or incurring thereof, would be required) to be included in the
financial statements (including footnotes) of such Person in accordance with
GAAP applied on a Consistent Basis, and any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, dividend or other
obligation of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, including obligations of such Person however incurred:



(1) to purchase such Indebtedness or other obligation or any property or assets
constituting security therefor;

(2) to advance or supply funds in any manner (i) for the purchase or payment of
such Indebtedness or other obligation, or (ii) to maintain a minimum working
capital, net worth or other balance sheet condition or any income statement
condition of the primary obligor;

(3) to grant or convey any lien, security interest, pledge, charge or other
encumbrance on any property or assets of such Person to secure payment of such
Indebtedness or other obligation;

(4) to lease property or to purchase securities or other property or services
primarily for the purpose of assuring the owner or holder of such Indebtedness
or obligation of the ability of the primary obligor to make payment of such
Indebtedness or other obligation; or

(5) otherwise to assure the owner of the Indebtedness or such obligation of the
primary obligor against loss in respect thereof;

"Controlled Group"

means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with the Borrowers, are treated as a single employer under Section 414 of the
Code.



"Credit"

means any of the Revolving Credit, the Term Credit or the Swing Line.



"Credit Event"

means the advancing of any Loan, the continuation or conversion of a Loan, or
the issuance of, or extension of the expiration date or increase in the amount
of, any Letter of Credit.



"Debt"

means, at any time the same is to be determined, the aggregate of all
indebtedness of each Borrower on a consolidated basis (without duplication) at
such time with respect to (a) borrowed money; (b) the aggregate amount of
Capitalized Lease Obligations; (c) all indebtedness secured by any Lien on any
Property of each Borrower; (d) all indebtedness representing the deferred
purchase price of Property or services, excluding trade payables in the ordinary
course of business, (e) letters of credit, and (f) direct guaranties and
indemnities in respect of, and to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, or to assure an obligee against
failure to make payment in respect of, liabilities, obligations or indebtedness
of others of the kinds referred to in clauses (a) through (e) above.



"Default"

means any event or condition the occurrence of which would, with the passage of
time or the giving of notice, or both, constitute an Event of Default.



"Deposit Accounts"

shall have the meaning assigned thereto in the UCC.



"Depreciation"

means, with respect to the Borrowers for any period of computation thereof, the
aggregate amount of depreciation accrued during such period as determined on a
consolidated basis in accordance with GAAP applied on a Consistent Basis.



"Determination Date"

means the last Business Day of each fiscal quarter of the Borrowers.



"Eligible Accounts"

means those Accounts of each Borrower arising from the sale of goods or
services, which goods or services have actually been delivered to the payee
therefor, less those Accounts which: (i) remain unpaid more than ninety (90)
days after the issue date thereof, unless otherwise agreed to by Agent on a case
by case basis; (ii) are disputed or otherwise subject to any setoff, credit
allowance or adjustment by the Account Debtor; (iii) arise as a result of an
Intercompany Transaction; (iv) are Accounts owing by an Account Debtor which is
not Solvent; (v) are Accounts owed by an Account Debtor located outside of the
continental United States of America which are not fully secured by a letter of
credit or credit insurance acceptable to Agent; (vi) are Accounts owed by the
United States of America or any other governmental or quasi-governmental unit,
agency or subdivision unless the respective Borrower shall have complied with
all applicable federal and state assignment of claims laws, and such Borrower
has provided Agent with written evidence satisfactory to Agent of such
compliance; or (vii) are otherwise unacceptable to Agent, in its reasonable
discretion, all of the foregoing being subject to a valid first priority
perfected security interest in favor of Agent subject to Permitted Liens.



"Eligible Chemicals Inventory"

means raw materials and finished goods Inventory in Borrowers' chemical
divisions that is held for sale in the ordinary course of Borrowers' business,
located at one of the locations of Borrowers set forth on Exhibit G, complies
with each of the representations and warranties respecting Inventory made by
Borrowers in the Loan Documents, and that is not excluded by virtue of the
following criteria. An item of Inventory shall not be included in Inventory if
(i) a Borrower does not have good, valid and marketable title thereto, (ii) is
not located at one of the locations in the United States set forth on Exhibit G
or in transit from one such location to another such location; (iii) is not
subject to a valid and perfected first priority security interest in the Agent
other than a Permitted Lien; (iv) consists of labor or overhead attributable to
raw materials or finished goods of inventory owned by third parties, including
without limitation "toll" inventory, or (v) consists of goods in possession of
third parties on a consignment basis.



"Eligible Line of Business"

means any business engaged in as of the date of this Agreement by any Borrower.



"Eligible Metals Inventory"

means raw materials and finished goods Inventory in Borrowers' metal divisions
that is held for sale in the ordinary course of Borrowers' business, located at
one of the locations of Borrowers set forth on Exhibit G, complies with each of
the representations and warranties respecting Inventory made by Borrowers in the
Loan Documents, and that is not excluded by virtue of the following criteria. An
item of Inventory shall not be included in Inventory if (i) a Borrower does not
have good, valid and marketable title thereto, (ii) is not located at one of the
locations in the United States set forth on Exhibit G or in transit from one
such location to another such location; (iii) is not subject to a valid and
perfected first priority security interest in the Agent other than a Permitted
Lien; (iv) consists of labor or overhead attributable to raw materials or
finished goods of inventory owned by third parties, including without limitation
"toll" inventory, or (v) consists of goods in possession of third parties on a
consignment basis.



"Eligible Work In Process Metals Inventory"

means work in process Inventory in Borrowers' metals division.



"Environmental Claim"

means any investigation, notice, violation, demand, allegation, action, suit,
injunction, judgment, order, consent decree, penalty, fine, lien, proceeding or
claim (whether administrative, judicial or private in nature) arising
(a) pursuant to, or in connection with an actual or alleged violation of, any
Environmental Law, (b) in connection with any Hazardous Material, (c) from any
abatement, removal, remedial, corrective or response action in connection with a
Hazardous Material, Environmental Law or order of a governmental authority or
(d) from any actual or alleged damage, injury, threat or harm to health, safety,
natural resources or the environment.



"Environmental Law"

means any current or future Legal Requirement pertaining to (a) the protection
of health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.



"Equipment"

shall have the meaning assigned thereto in the UCC.



"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended, or any
successor statute thereto.



"Event of Default"

means any event or condition identified as such in Section 9.1 hereof.



"Federal Funds Rate"

means the fluctuating interest rate per annum quoted rate determined by the
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum to the Agent at approximately 10:00 a.m.
(Greenville, South Carolina time or as soon thereafter as is practicable) on
such day (or, if such day is not a Business Day, on the immediately preceding
Business Day) by two or more Federal funds brokers selected by the Agent for
sale to the Agent at face value of Federal funds in the secondary market in an
amount comparable to the principal amount owed to the Agent for which such rate
is being determined.



"Fixtures"

shall have the meaning assigned thereto in the UCC.



"Funds Transfer and Deposit Account Liability"

means the liability of any Borrower owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of such Borrower now or
hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to a Borrower by any of such
Lenders or their Affiliates.



"GAAP"

means generally accepted accounting principles set forth from time to time in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and Public Company Accounting Oversight Board (United States) which
are applicable to the circumstances as of the date of determination.



"General Intangibles"

shall have the meaning assigned thereto in the UCC.



"Goods"

shall have the meaning assigned thereto in the UCC.



"Hazardous Material"

means any substance, chemical, compound, product, solid, gas, liquid, waste,
byproduct, pollutant, contaminant or material which is hazardous or toxic, and
includes, without limitation, (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as "hazardous" or "toxic" or words of like import
pursuant to an Environmental Law.



"Hazardous Material Activity"

means any activity, event or occurrence involving a Hazardous Material,
including, without limitation, the manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation, handling of or corrective or response
action to any Hazardous Material.



"Hedging Liability"

means the liability of any Borrower to any of the Lenders, or any Affiliates of
such Lenders, in respect of any interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate floor agreements,
interest rate exchange agreements, commodity option, commodity forward contract,
commodity swap, cap, collar or floor, foreign currency contracts, currency swap
contracts, or other similar interest rate, commodity or currency hedging
arrangements as any Borrower may from time to time enter into with any one or
more of the Lenders party to this Agreement or their Affiliates.



"Intercompany Transaction"

means any Account, Chattel Paper, General Intangible, Instrument, Document or
other Debt or obligation arising from business done with or for, or Indebtedness
owed between or among any Borrower and any other Borrower or Subsidiary or
Affiliate thereof.



"Interest Expense"

means, with reference to any period, the sum of all interest charges (including
imputed interest charges with respect to Capitalized Lease Obligations and all
amortization of debt discount and expense) of any Borrower for such period
determined on a consolidated basis in accordance with GAAP.



"Interest Period"

is defined in Section 1.7 hereof.



"Internal Control Event"

means a material weakness in, or fraud that involves management or other
employees who have a significant role in, the Borrowers' internal controls over
financial reporting, in each case as described in the Securities Laws.



"Instruments"

shall have the meaning assigned thereto in the UCC.



"Inventory"

shall have the meaning assigned thereto in the UCC.



"Investment Property"

shall have the meaning assigned thereto in the UCC.



"L/C Issuer"

means Carolina First Bank.



"L/C Obligations"

means the aggregate undrawn face amounts of all outstanding Letters of Credit
and all unpaid Reimbursement Obligations.



"L/C Sublimit"

means $2,000,000, as reduced pursuant to the terms hereof.



"Legal Requirement"

means any treaty, convention, statute, law, regulation, ordinance, license,
permit, governmental approval, injunction, judgment, order, consent decree or
other requirement of any governmental authority, whether federal, state, or
local.



"Lenders"

means and includes Carolina First Bank and Regions Bank, and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 13.12 hereof.



"Lending Office"

is defined in Section 10.4 hereof.



"Letter of Credit"

is defined in Section 1.3(a) hereof.



"Letter of Credit Rights"

shall have the meaning assigned thereto in the UCC.



"LIBOR Rate"

means, (i) for any Interest Period of 2, 3 or 6 months, the rate per annum
(rounded upwards, if necessary, to the next higher 1/100 of a percentage point)
for deposits in U.S. dollars for a period equal to such Interest Period, which
appears on the Telerate Page 3750 as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period, and
(ii) for any 1 month Interest Period, the rate per annum, (rounded upwards, if
necessary, to the next higher 1/100th of a percentage point) for deposits in
U.S. Dollars for a 1 month period which appears on the Telerate Page 3750 as of
11:00 a.m. (London, England time, on the first (1st) day of the month in which a
Borrowing having a 1 month Interest Period is made, and ending on the last day
of such month, and adjusted based upon the LIBOR Rate as of the first day of the
next succeeding month. If the LIBOR Rate is unavailable for any reason
whatsoever, the Agent may, in its reasonable discretion, substitute the Federal
Funds Rate plus 20 bp.



"Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



"Loan"

means any Revolving Loan, Term Loan or Swing Loan, each of which is a "type" of
Loan hereunder.



"Loan Documents"

means this Agreement, the Notes, the Applications, the Collateral Documents, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.



"Material Adverse Effect"

means (a) a material adverse change in, or material adverse effect upon, the
operations, business, Property, or a condition (financial or otherwise) of any
Borrower or of any Borrower taken as a whole, (b) a material impairment of the
ability of any Borrower to perform its material obligations under any Loan
Document or (c) a material adverse effect upon (i) the legality, validity,
binding effect or enforceability against any Borrower of any Loan Document or
the rights and remedies of the Agent and the Lenders thereunder or (ii) the
perfection or priority of any Lien granted under any Collateral Document.



"Moody's"

means Moody's Investors Service, Inc.



"Mortgage"

means those certain mortgages and deeds of trust dated as of the Closing Date
and given to the Agent for the benefit of the Lenders, pledging the real
property pledged at as Collateral for the Obligations, together with all
improvements situated thereon and all rights, easements and appurtenances
associated therewith.



"Notes"

means and includes the Revolving Notes, the Term Notes and the Swing Note.



"Obligations"

means all obligations of the Borrowers to pay principal and interest on the
Loans, all Reimbursement Obligations owing under the Applications, all fees and
charges payable hereunder, and all other payment obligations of the Borrowers
arising under or in relation to any Loan Document, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.



"Participating Interest"

is defined in Section 1.3(d) hereof.



"Participating Lender"

is defined in Section 1.3(d) hereof.



"PBGC"

means the Pension Benefit Guaranty Corporation or any Person succeeding to any
or all of its functions under ERISA.



"Percentage"

means for any Lender its Revolver Percentage, or Term Loan Percentage, as
applicable; and where the term "Percentage" is applied on an aggregate basis
(including, without limitation, Section 11.6) such aggregate Percentage shall be
calculated by aggregating the separate components of the Revolver Percentage and
the Term Loan Percentage, and expressing such components on a single percentage
basis.



"Permitted Acquisition"

means any Acquisition with respect to which all of the following conditions
shall have been satisfied:



(a) the Acquired Business is in an Eligible Line of Business and has its primary
operations within the United States of America;

(b) the Borrowers shall have provided to the Agent such financial statements for
the Acquired Businesses as the Borrower is required to obtain under applicable
Securities Laws;

(c) the Total Consideration for the Acquired Business, when taken together with
the Total Consideration for all Acquired Businesses acquired during the
immediately preceding 12-month period, does not exceed $2,000,000 in the
aggregate;

(d) if the Total Consideration for the Acquired Business exceeds $1,000,000,
then the Borrowers shall have notified the Agent and Lenders not less than 30
days prior to any such Acquisition and furnished to the Agent and Lenders at
such time reasonable details as to such Acquisition (including sources and uses
of funds therefor), and a certificate signed the chief financial officer of the
Borrowers showing in reasonable detail compliance on a pro forma basis with the
requirements of Sections 8.22, 8.23 and 8.24 hereof for the immediately
preceding twelve month period of the Borrowers immediately preceding the date of
such Acquisition and the four consecutive fiscal quarters of the Borrowers
immediately following the date of such Acquisition;

(e) if the Acquisition involves the merger of any Borrower and another Person,
the Borrower shall be the surviving entity or the surviving entity shall become
a Borrower hereunder;

(f) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with the requirements of
Section 4 hereof in connection therewith; and

(g) after giving effect to the Acquisition, no Default or Event of Default shall
exist, including with respect to the covenants contained in Sections 8.22, 8.23
and 8.24 on a pro forma basis.

"Person"

means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.



"Plan"

means any employee pension benefit plan covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code that either
(a) is maintained by a member of the Controlled Group for employees of a member
of the Controlled Group or (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions.



"Premises"

means the real property owned or leased by any Borrower.



"Project Reserve"

means a sublimit under the Revolving Credit in the amount of $5,000,000, which
may be drawn by the Borrowers only subject to the conditions and terms set forth
in Section 7.3 hereof.



"Property"

means, as to any Person, all types of real, personal, tangible, intangible or
mixed property owned by such Person whether or not included in the most recent
balance sheet of such Person and its subsidiaries under GAAP.



"RCRA"

means the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984,
42 U.S.C. paragraph 6901 et seq., and any future amendments.



"Reimbursement Obligation"

is defined in Section 1.3(c) hereof.



"Release"

means any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, migration, dumping, or disposing into the indoor
or outdoor environment, including, without limitation, the abandonment or
discarding of barrels, drums, containers, tanks or other receptacles containing
or previously containing any Hazardous Material.



"Required Lenders"

means, as of the date of determination thereof, Lenders whose outstanding
interest in Revolving Loans, interests in Term Loans, interests in Swing Line
Loans and interests in Letters of Credit and Unused Revolving Credit Commitments
constitute more than 60% of the sum of the total outstanding interests in
Revolving Loans, interests in Term Loans, interests in Swing Line Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders (provided that, for purposes of the foregoing, Unused Revolving Credit
Commitments shall include the Project Revenue)..



"Responsible Officers"

shall mean the Chief Executive Officer, the Chief Financial Officer or such
officers as are designated by such Administrative Borrower in writing from time
to time who are reasonably satisfactory to the Agent.



"Revolver Percentage"

means, for each Lender, the percentage of the Revolving Credit Commitments
represented by such Lender's Revolving Credit Commitment or, if the Revolving
Credit Commitments have been terminated, the percentage held by such Lender
(including through participation interests in Reimbursement Obligations) of the
aggregate principal amount of all Revolving Loans and L/C Obligations then
outstanding.



"Revolving Credit"

means the credit facility for making Revolving Loans and issuing Letters of
Credit described in Sections 1.2 and 1.3 hereof.



"Revolving Credit Commitment"

means, as to any Lender, the obligation of such Lender to make Revolving Loans
and to participate in Letters of Credit issued for the account of the Borrowers
hereunder in an aggregate principal or face amount at any one time outstanding
not to exceed the amount set forth opposite such Lender's name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof. The Borrowers and
the Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $20,000,000 on the date hereof, subject further, to the
Project Reserve conditions set forth in Section 7.3 hereof.



"Revolving Credit Termination Date"

means December 31, 2010 or such earlier date on which the Revolving Credit
Commitments are terminated in whole pursuant to Section 9.2 or 9.3 hereof.



"Revolving Loan"

is defined in Section 1.2 hereof.



"Revolving Note"

is defined in Section 1.11 hereof.



"S&P"

means Standard & Poor's Ratings Services Group, a division of The McGraw-Hill
Companies, Inc.



"Sarbanes-Oxley"

means the Sarbanes-Oxley Act of 2002.



"SEC"

means the Securities and Exchange Commission, or any governmental authority
succeeding to any of its principal functions.



"Securities Laws"

means the Securities Act of 1933, the Securities Exchange Act of 1934,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.



"Security Agreement

" means that certain Security Agreement dated as of the date hereof between the
Borrowers and the Agent for the benefit of the Lenders and substantially in the
form of Exhibit H hereto, as hereafter amended, supplemented or replaced from
time to time.



"Subsidiary"

means, as to any particular parent corporation or organization, any other
corporation or organization more than 50% of the outstanding Voting Stock of
which is at the time directly or indirectly owned by such parent corporation or
organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term "Subsidiary" means a Subsidiary of any Borrower
or of any of its direct or indirect Subsidiaries.



"Supporting Obligations"

shall have the meaning assigned thereto in the UCC.



"Swing Line" 

means the credit facility for making one or more Swing Loans described in
Section 1.14 hereof.



"Swing Line Sublimit"

means $3,000,000.



"Swing Loan"

and "Swing Loans" each is defined in Section 1.14 hereof.



"Swing Note"

is defined in Section 1.11 hereof.



"Term Credit"

means the credit facility for Term Loans described in Section 1.1(a) hereof.



"Term Credit Termination Date"

means December 31, 2010.



"Term Loan"

is defined in Section 1.1(a) hereof.



"Term Loan Commitment"

means, as to any Lender, the obligation of such Lender to make its Term Loan on
the Closing Date, in the aggregate principal amount not to exceed the amount set
forth such Lender's name on Schedule 1 attached hereto and made a part hereof.
The Borrowers and the Lenders acknowledge and agree that the Term Loan
Commitments of the Lenders aggregate $7,000,000 on the date hereof.



"Term Loan Percentage"

means, for each Lender, the percentage of the Term Loan Commitments represented
by such Lender's Term Loan Commitment.



"Term Note"

is defined in Section 1.11 hereof.



"Total Consideration"

means the total amount (but without duplication) of (a) cash paid in connection
with any Acquisition, but excluding any cash proceeds of the issuance and sale
of equity securities of a Borrower issued for the purpose of financing such
Acquisition, plus (b) indebtedness payable to the seller in connection with such
Acquisition, plus (c) the present value (based on a commercially-reasonable
discount rate in effect at the time of calculation) of covenants not to compete
entered into in connection with such Acquisition or other future payments which
are required to be made over a period of time and are not contingent upon a
Borrower or its Subsidiary meeting financial performance objectives (exclusive
of salaries paid in the ordinary course of business) (discounted at
commercially-reasonable rate), but only to the extent not included in
clause (a), (b) or (c) above, plus (d) the amount of indebtedness assumed in
connection with such Acquisition.



"Total Shareholders' Equity"

means, at any time the same is to be determined, the total shareholder's equity
of a Borrower and its Subsidiaries which would appear on the balance sheet of
such Borrower prepared on a consolidated basis in accordance with GAAP.



"UCC"

means the Uniform Commercial Code in effect under the laws of the State of South
Carolina, as amended from time to time.



"Unfunded Vested Liabilities"

means, for any Plan at any time, the amount (if any) by which the present value
of all vested nonforfeitable accrued benefits under such Plan exceeds the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of a member of the Controlled Group
to the PBGC or the Plan under Title IV of ERISA.



"Unused Revolving Credit Commitments"

means, at any time, the difference between the Revolving Credit Commitments then
in effect and the aggregate outstanding principal amount of Revolving Loans and
L/C Obligations, provided that (i) Swing Loans outstanding from time to time
shall be deemed to reduce the Unused Revolving Credit Commitment of the Agent
for purposes of computing the commitment fee under Section 2.1(a) hereof, and
(ii) the Unused Revolving Credit Commitment shall at all times be reduced by the
amount of the Project Reserve.



"U.S. Dollars"

and "$" each means the lawful currency of the United States of America.



"Voting Stock"

of any Person means capital stock or other equity interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar governing body of such Person, other than stock or other equity
interests having such power only by reason of the happening of a contingency.



"Welfare Plan"

means a "welfare plan" as defined in Section 3(1) of ERISA.



"Wholly-owned Subsidiary"

means a Subsidiary of which all of the issued and outstanding shares of capital
stock (other than directors' qualifying shares as required by law) or other
equity interests are owned by a Borrower and/or one or more Wholly-owned
Subsidiaries within the meaning of this definition.



Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words "hereof",
"herein", and "hereunder" and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to
Greenville, South Carolina, time unless otherwise specifically provided. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers, respectively, require that the Lenders and the Borrowers negotiate in
good faith to amend such covenants, standards, and term so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrowers shall be
the same as if such change had not been made. No delay by the Borrowers or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrowers shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

Section 6. Representations and Warranties.

The Borrowers represent and warrant to the Agent and the Lenders as follows:

Section 6.1. Organization and Qualification. Each Borrower is duly organized,
validly existing and in good standing under the laws of its respective State of
incorporation or organization, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect. Schedule 6.2 hereto identifies each
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by a Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by any Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Agent pursuant to the Collateral Documents. There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of any Subsidiary.

Section 6.3. Authority and Validity of Obligations. Each Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, to issue its Notes in
evidence thereof, to grant to the Agent the Liens described in the Collateral
Documents executed by the Borrowers, and to perform all of its obligations
hereunder and under the other Loan Documents executed by it. The Loan Documents
delivered by the Borrowers have been duly authorized, executed, and delivered by
such Person and constitute valid and binding obligations of such Person
enforceable against it in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors' rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Borrower of any of the
matters and things herein or therein provided for, (a) contravene or constitute
a default under any provision of law or any judgment, injunction, order or
decree binding upon any Borrower or any provision of the organizational
documents (e.g., charter, articles of incorporation or by-laws, articles of
association or operating agreement, partnership agreement or other similar
document) of any Borrower, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Borrower or any of its
Property, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect or
(c) result in the creation or imposition of any Lien on any Property of any
Borrower other than the Liens granted in favor of the Agent pursuant to the
Collateral Documents.

Section 6.4. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of (a) the Revolving Credit to refinance existing debt, for general working
capital purposes and for such other legal and proper purposes as are consistent
with all applicable laws, and (b) the Term Loans to refinance existing
indebtedness of the Borrowers. None of the Borrowers is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan or any other extension
of credit made hereunder will be used to purchase or carry any such margin stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock. Margin stock (as hereinabove defined) constitutes less than 25% of
the assets of any Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

Section 6.5. Financial Reports.  The consolidated balance sheet of the Borrowers
and their Subsidiaries furnished to the Lenders in applying for the Loans fairly
present the consolidated financial condition of the Borrowers and their
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. Neither any Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.

Section 6.6. No Material Adverse Change. Since September 30, 2005, there has
been no change in the condition (financial or otherwise) or with respect to the
assets of any Borrower and its Subsidiaries taken as a whole, except those
occurring in the ordinary course of business, none of which individually or in
the aggregate have been materially adverse, nor has any Internal Control Event
occurred since the time such information was furnished.

Section 6.7. Full Disclosure. The written statements and information furnished
to the Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby, taken as a whole, do
not contain any untrue statements of a material fact or, to the best of each
Borrower's knowledge, omit a material fact necessary to make the material
statements contained herein or therein not misleading, the Agent and the Lenders
acknowledging that as to any projections furnished to the Agent and the Lenders,
each Borrower only represents that the same were prepared on the basis of
information and estimates such Borrower believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. To the best of its knowledge,
the Borrowers own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

Section 6.9. Governmental Authority and Licensing. The Borrowers have received
all licenses, permits, and approvals of all federal, state, and local
governmental authorities, if any, necessary to conduct their businesses, in each
case where the failure to obtain or maintain the same could reasonably be
expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of the Borrower, threatened.

Section 6.10. Good Title. The Borrowers have good and defensible title (or valid
leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet of the Borrowers furnished to the Agent and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.8 hereof.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental proceeding or labor controversy pending, nor to the knowledge of
any Borrower threatened, against any Borrower or any Subsidiary which if
adversely determined, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect which is not fully covered by
insurance (subject to a deductible of not more than $250,000) for which the
insurer has accepted coverage.

Section 6.12. Taxes. All tax returns required to be filed by the Borrowers in
any jurisdiction have, in fact, been filed, and all taxes, assessments, fees,
and other governmental charges upon the Borrowers or upon any of their Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such taxes, assessments, fees and governmental charges,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided. No Borrower
knows of any proposed additional tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts. Adequate provisions in accordance with GAAP for taxes on the
books of each Borrower and each Subsidiary have been made for all open years,
and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Borrower of any
Loan Document, except for such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect, except in each case
where the failure to obtain such authorization, consent, license or exemption or
to make such filing or to obtain such approval or consent would not be
reasonably expected to have a Material Adverse Effect.

Section 6.14. Affiliate Transactions. No Borrower is a party to any contracts or
agreements with any of its Affiliates or Subsidiaries (other than with
Wholly-owned Subsidiaries) on terms and conditions which are less favorable to
such Borrower than would be usual and customary in similar contracts or
agreements between Persons not affiliated with each other.

Section 6.15. Investment Company; Public Utility Holding Company. No Borrower is
an "investment company" or a company "controlled" by an "investment company"
within the meaning of the Investment Company Act of 1940, as amended, or a
"public utility holding company" within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

Section 6.16. ERISA

. Each Borrower and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Code to the extent applicable to it and has
not incurred any liability to the PBGC or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. No
Borrower has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.



Section 6.17. Compliance with Laws. (a) Each Borrower is in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to its Property or business operations (including,
without limitation, Securities Laws, the Occupational Safety and Health Act of
1970, the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non-compliance, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters as have been disclosed to Agent
in writing, each Borrower represents and warrants that: (i) such Borrower, and
each of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) such Borrower has obtained all governmental approvals
required for their operations and each of the Premises by any applicable
Environmental Law; (iii) such Borrower has not, and has no knowledge of any
other Person who has, caused any Release, threatened Release or disposal of any
Hazardous Material at, on, about, or off any of the Premises in any material
quantity and, to the knowledge of such Borrower, none of the Premises are
adversely affected by any Release, threatened Release or disposal of a Hazardous
Material originating or emanating from any other property; (iv) except as in
compliance in all material respects with Environmental Laws, none of the
Premises contain any: (1) underground storage tank, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facility as defined pursuant to RCRA or any comparable state
law, or (5) site on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law; (v) such Borrower has not used a material
quantity of any Hazardous Material and have conducted no Hazardous Material
Activity at any of the Premises, except in the normal course of its business and
in compliance in all material respects with all applicable Environmental Laws;
(vi) such Borrower has no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) such Borrower has not received any written notice of any
material Environmental Claim involving it or any of the Premises; (viii) none of
the Premises are subject to any, and such Borrower has no knowledge of any
imminent, restriction on the transferability of the Premises in connection with
any (1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) to the knowledge of such Borrower, there are no
conditions or circumstances at any of the Premises which pose an unreasonable
risk to the environment or the health or safety of Persons.

Section 6.18. Other Agreements. No Borrower is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.

Section 6.19. Solvency. Each Borrower is solvent, able to pay its debts as they
become due, and has sufficient capital to carry on their business.

Section 6.20. No Default. No Default or Event of Default has occurred and is
continuing.

Section 6.21. Trade Relations. Except as set forth on Schedule 6.21 hereto and
except as in the ordinary course of business, to the knowledge of the Borrowers,
there exists no actual or threatened termination, cancellation or limitation of,
or any adverse modification or change in, the business agreements, contracts or
arrangements of the Borrowers (which agreements, contracts or arrangements
extend for a period in excess of one (1) year with any material customer, any
group of customers, any cooperative marketing association or trade exchange
whose purchases, marketing or trade efforts, individually or in the aggregate,
are material to the business of any Borrower, and which customers or
associations are not readily replaceable in the ordinary course of business.

Section 7. Conditions Precedent.

The obligation of each Lender to advance, continue or convert any Loan or of the
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) each Borrower shall be in compliance with all of the terms and conditions
hereof and of the other Loan Documents, and no Default or Event of Default shall
have occurred and be continuing or would occur as a result of such Credit Event;

(c) excepting Borrowings made under Section 1.14(f) hereof, in the case of a
Borrowing the Agent shall have received the notice required by Section 1.6
hereof, in the case of the issuance of any Letter of Credit the L/C Issuer shall
have received a duly completed Application for such Letter of Credit together
with any fees called for by Section 2.1 hereof, and, in the case of an extension
or increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the L/C Issuer together with fees called for by Section 2.1
hereof; and

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Agent or any Lender (including, without limitation, Regulation U of the Board of
Governors of the Federal Reserve System) as then in effect.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrowers on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Agent shall have received for each Lender this Agreement duly executed
by the Borrowers and the Lenders;

(b) the Agent shall have received for each Lender such Lender's duly executed
Notes of the Borrowers dated the date hereof and otherwise in compliance with
the provisions of Section 1.11 hereof;

(c) the Agent shall have received the Mortgages and the Security Agreement duly
executed by the relevant Borrowers;

(d) the Agent shall have received all other Loan Documents executed by the
appropriate party;

(e) the Agent shall have received evidence of insurance required to be
maintained under the Loan Documents, naming the Agent as loss payee and
additional insured;

(f) the Agent shall have received for each Lender copies of Borrower's articles
of incorporation and bylaws (or comparable organizational documents) and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary;

(g) the Agent shall have received for each Lender copies of resolutions of each
Borrower's Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Borrower's behalf, all
certified in each instance by its Secretary or Assistant Secretary;

(h) the Agent shall have received for each Lender copies of the certificates of
good standing for each Borrower (dated no earlier than 30 days prior to the date
hereof) from the office of the secretary of the state of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

(i) the Agent shall have received for itself and for the Lenders the initial
fees called for by Section 2.1 hereof;

(j) each Lender shall have received a Borrowing Base Certificate and a
certificate in the form attached hereto as Exhibit I, containing compliance
calculations of the financial covenants as of the date of this Agreement in
order to satisfy itself as to the financial condition of each Borrower, and the
lack of material contingent liabilities of the Borrower;

(k) the Agent shall have received pay-off and lien release letters from Wells
Fargo Foothill, Inc., setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of the Borrowers) and containing an undertaking to cause
to be delivered to the Agent UCC termination statements and any other lien
release instruments necessary to release their Liens on the assets of the
Borrowers, which pay-off and lien release letters shall be in form and substance
acceptable to the Agent;

(l) [Reserved.];

(m) the Agent shall have received for each Lender the favorable written opinion
of counsel to each Borrower, in form and substance reasonably satisfactory to
the Agent;

(n) the Agent shall be reasonably satisfied with the terms of all material
contracts to which each Borrower is or will be subject;

(o) no material litigation or administrative proceeding involving any Borrower
shall be pending or, to the knowledge of any Borrower, threatened; and

(p) the Agent shall have received for the account of the Lenders such other
agreements, instruments, documents and certificates as the Agent may reasonably
request.

Section 7.3 Project Reserve. Notwithstanding anything to the contrary set forth
in this Agreement, Project Reserve Borrowings shall be made at the discretion of
the Agent and the Required Lenders. As a condition to any such Borrowing the
Agent may require the Borrowers to furnish such information and documentation as
the Agent may require regarding the uses of funds for such Borrowing.

Section 8. Covenants.

Each Borrower agrees that, so long as any credit is available to or in use by
any Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. Each Borrower shall preserve and maintain
its existence, except as otherwise provided in Section 8.10(c) hereof. Each
Borrower shall preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

Section 8.2. Maintenance of Properties.

Borrower shall maintain, preserve, and keep its property, plant, and equipment
in good repair, working order and condition (ordinary wear and tear excepted),
and shall from time to time make all needful and proper repairs, renewals,
replacements, additions, and betterments thereto so that at all times the
efficiency thereof shall be fully preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person except
in each case where the failure to take such action would not be expected to have
a Material Adverse Effect.



Section 8.3. Taxes and Assessments. Each Borrower shall duly pay and discharge
all taxes, rates, assessments, fees, and governmental charges upon or against it
or its Property, in each case before the same become delinquent and before
penalties accrue thereon, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and adequate reserves are provided therefor.

Section 8.4. Insurance. Each Borrower shall insure and keep insured, with good
and responsible insurance companies, all insurable Property owned by it which is
of a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and each Borrower shall insure such other hazards and risks
(including, without limitation, employers' and public liability risks) with good
and responsible insurance companies as and to the extent usually insured by
Persons similarly situated and conducting similar businesses. Each Borrower
shall in any event maintain insurance on the Collateral to the extent required
by the Collateral Documents. Each Borrower shall, upon the request of the Agent,
furnish to the Agent and the Lenders at reasonable and periodic intervals a
certificate setting forth in summary form the nature and extent of the insurance
maintained pursuant to this Section.

Section 8.5. Financial Reports. Each Borrower shall maintain a standard system
of accounting in accordance with GAAP and shall furnish to the Agent, each
Lender and each of their duly authorized representatives such information
respecting the business and financial condition of such Borrower as the Agent or
such Lender may reasonably request; and without any request, shall furnish to
the Agent and the Lenders:

(a) as soon as available, and in any event within 15 days after the last day of
each calendar month, a Borrowing Base Certificate showing the computation of the
Borrowing Base in reasonable detail as of the close of business on the last day
of period end, together with an accounts receivable and accounts payable aging,
prepared by the Borrowers and certified by their chief financial officer or
another officer of the Borrowers acceptable to the Agent;

(b) as soon as available, and in any event within 45 days after the close of
each fiscal quarter of each fiscal year of the Borrowers, a copy of Form 10-Q
filed by Synalloy Corporation with the Securities and Exchange Commission
prepared by the Borrower in accordance with GAAP and certified to by its chief
financial officer or another officer of the Borrower reasonably acceptable to
the Agent;

(c) as soon as available, and in any event within 90 days after the close of
each fiscal year of the Borrowers, a copy of the Form 10-K filed by Synalloy
Corporation with the Securities and Exchange Commission prepared by the Borrower
in accordance with GAAP and certified to by its chief financial officer or
another officer of the Borrower reasonably acceptable to the Agent; which shall
include an unqualified opinion of Dixon Hughes or another firm of independent
public accountants of recognized national standing, selected by the Borrowers
and reasonably satisfactory to the Agent and the Required Lenders, to the effect
that the consolidated financial statements have been prepared in accordance with
GAAP and present fairly in accordance with GAAP the consolidated financial
condition of each Borrower and its Subsidiaries as of the close of such fiscal
year and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(d) within the period provided in subsection (c) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

(e) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrowers' operations and financial affairs given to
it by its independent public accountants;

(f) promptly after the sending or filing thereof, copies of each report filed on
Form 8-K, proxy statement, or other filing by Synalloy Corporation with the
Securities and Exchange Commission;

(g) promptly after receipt thereof, a copy of each notice of any material
noncompliance with any applicable law, regulation or guideline relating to the
Borrowers or their business;

(h) as soon as available, and in any event prior to the start of the next fiscal
year of the Borrowers, a copy of the Borrowers' consolidated and consolidating
business plan for the following fiscal year, such business plan to show the
Borrowers' projected consolidated and consolidating revenues, expenses and
balance sheet on a quarter-by-quarter basis, such business plan to be in
reasonable detail prepared by the Borrowers (which shall include a summary of
all assumptions made in preparing such business plan);

(i) promptly notify Agent of the occurrence of any Internal Control Event;

(j) promptly after knowledge thereof shall have come to the attention of any
Responsible Officer, written notice of (i) any threatened or pending litigation
or governmental proceeding or labor controversy against Borrower which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or of (ii) the occurrence of any Default or Event of Default hereunder;
and

(k) with each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (c) above, a written certificate in the form attached hereto
as Exhibit I signed by the chief financial officer of the Borrowers or another
officer of the Borrower reasonably acceptable to the Agent to the effect that to
the best of such officer's knowledge and belief no Default or Event of Default
has occurred during the period covered by such statements or, if any such
Default or Event of Default has occurred during such period, setting forth a
description of such Default or Event of Default and specifying the action, if
any, taken by the Borrowers to remedy the same. Such certificate shall also set
forth the calculations supporting such statements in respect of Sections 8.22
through 8.24 hereof.

Section 8.6. Inspection. Each Borrower shall permit the Agent, each Lender, and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and independent public accountants (and by this provision each Borrower
hereby authorizes such accountants to discuss with the Agent and such Lenders
the finances and affairs of such Borrower) at such reasonable times and
intervals as the Agent or any such Lender may designate and, so long as no
Default or Event of Default exists, with reasonable prior notice to the
Borrowers.

Section 8.7. Borrowings and Guaranties. No Borrower shall issue, incur, assume,
create or have outstanding any Debt, or be or become liable as endorser,
guarantor, surety or otherwise for any debt, obligation or undertaking of any
other Person, or otherwise agree to provide funds for payment of the obligations
of another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:

(a) the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability of the Borrowers owing to the Agent and the Lenders (and their
Affiliates);

(b) Debt listed on Schedule 8.7(b) outstanding on the date of this Agreement;

(c) obligations of the Borrowers arising out of interest rate and foreign
currency hedging agreements entered into with financial institutions in the
ordinary course of business;

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(e) indebtedness from time to time owing by any Subsidiary or Affiliate to any
Borrower arising from intercompany advances permitted by Section 8.9(f)(i)
hereof;

(f) Debt of the Borrowers not otherwise permitted by this Section in an amount
not to exceed $2,000,000 in the aggregate at any one time outstanding;

(g) A guarantee by a Borrower of liability incurred by another Borrower in the
ordinary course of business and otherwise permitted hereunder.

Section 8.8. Liens. No Borrower shall create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person; provided, however, that
the foregoing shall not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker's compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which is a party or other cash deposits required to be
made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

(b) mechanics', workmen's, materialmen's, landlords', carriers' or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings and, in the case of such Liens securing obligations that exceed
$100,000 individually or in the aggregate, such proceedings prevent enforcement
of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(h) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrowers secured by a pledge of assets permitted under this
subsection, including interest and penalties thereon, if any, shall not be in
excess of $100,000 at any one time outstanding;

(d) any interest or title of a lessor under any operating lease;

(e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower; and

(f) Liens existing on the date hereof and listed on Schedule 8.8(f) and any
replacements, extensions and refinancings thereof;

(g) Liens securing purchase money indebtedness; and

(h) the Liens granted in favor of the Agent pursuant to the Collateral
Documents.

Section 8.9. Investments, Acquisitions, Loans and Advances. No Borrower shall
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof; provided, however,
that the foregoing shall not apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper of the Agent and in commercial paper rated
at least P-1 by Moody's and at least A-1 by S&P maturing within one year of the
date of issuance thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and (d)
above;

(f) (i) investments, loans and advances at any time made from time to time by
any Borrower to any one or more of its Subsidiaries or Affiliates in the
ordinary course of business to finance working capital needs, and
(ii) investments, loans and advances made from time to time by a Borrower in its
Subsidiaries, all of which has been subordinated to the Loans;

(g) Permitted Acquisitions; and

(h) investments, loans, and advances in addition to those otherwise permitted by
this Section in an amount not to exceed $100,000 in the aggregate at any one
time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. No Borrower shall be a party to
any merger or consolidation, or sell, transfer, lease or otherwise dispose of
all or any part of its Property, including any disposition of Property as part
of a sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of the Borrowers
to one another in the ordinary course of its business;

(c) the merger of any Subsidiary with and into Borrower, provided that, in the
case of any merger involving a Borrower, such Borrower is the corporation
surviving the merger;

(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(e) the sale, transfer or other disposition of any tangible personal property,
other than in the ordinary course of business, that, in the reasonable business
judgment of any Borrower has become obsolete or worn out;

(f) [Reserved];

(g) sales that are part of a sale and leaseback permitted by this Agreement; and

(h) the sale, transfer, lease or other disposition of Property of any Borrower
aggregating for the Borrowers during any fiscal year of the Borrowers not more
than an amount equal to $2,000,000.00 in the aggregate among all Borrowers
during any 12 month period;

(i) the sale of the Borrowers' real property and plant, property and equipment
located in Augusta, Georgia or Greensboro, North Carolina.

So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrowers, the
Agent shall release its Lien on any Property sold pursuant to the foregoing
provisions.

Section 8.11. Maintenance of Subsidiaries. Borrower shall not assign, sell or
transfer, nor shall it permit any Subsidiary to issue, assign, sell or transfer,
any shares of capital stock or other equity interests of a Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale,
and transfer to any person of any shares of capital stock of a Subsidiary solely
for the purpose of qualifying, and to the extent legally necessary to qualify,
such person as a director of such Subsidiary, and (b) any transaction permitted
by Section 8.10(c) above.

Section 8.12. [Reserved].

Section 8.13. ERISA. Each Borrower shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property or to have a Material Adverse Effect. Each Borrower shall, and shall
cause each Subsidiary to, promptly notify the Agent and each Lender of: (a) the
occurrence of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

Section 8.14. Compliance with Laws. (a) Each Borrower shall comply in all
respects with the requirements of all federal, state, and local laws, rules,
regulations, ordinances and orders applicable to or pertaining to its Property
or business operations, where any such non-compliance, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property.

(b) Without limiting the agreements set forth in Section 8.14(a) above, each
Borrower at all times, do the following to the extent the failure to do so,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business; (vii) within 10 Business Days notify the Agent in
writing of and provide any reasonably requested documents upon learning of any
of the following in connection with the affected Borrower or any Subsidiary or
any of the Premises: (1) any material liability for response or corrective
action, natural resource damage or other harm pursuant to CERCLA, RCRA or any
comparable state law; (2) any material Environmental Claim; (3) any material
violation of an Environmental Law or material Release, threatened Release or
disposal of a Hazardous Material; (4) any restriction on the ownership,
occupancy, use or transferability arising pursuant to any (x) Release,
threatened Release or disposal of a Hazardous Substance or (y) Environmental
Law; or (5) any environmental, natural resource, health or safety condition,
which could reasonably be expected to have a Material Adverse Effect;
(viii) conduct at its expense any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any material Release, threatened Release or
disposal of a Hazardous Material as required by any applicable Environmental
Law; (ix) abide by and observe any restrictions on the use of the Premises
imposed by any governmental authority as set forth in a deed or other instrument
affecting any Borrower's or any Subsidiary's interest therein; (x) promptly, at
the request of the Agent, provide or otherwise make available to the Agent any
reasonably requested environmental record concerning the Premises which any
Borrower or any Subsidiary possesses or can reasonably obtain; and (xi) perform,
satisfy, and implement any operation or maintenance actions required by any
governmental authority or Environmental Law, or included in any no further
action letter or covenant not to sue issued by any governmental authority under
any Environmental Law unless contested or negotiated in good faith by the
affected Borrower or any Subsidiary with the appropriate governmental authority.

Section 8.15. Burdensome Contracts With Affiliates. No Borrower shall enter into
any contract, agreement or business arrangement with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to such Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

Section 8.16. No Changes in Fiscal Year. The fiscal year of each Borrower ends
on the Saturday closest to December 31 of each year; and no Borrower shall
change its fiscal year from its present basis.

Section 8.17. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Subsidiary, the affected Borrower shall provide the Agent and
the Lenders notice thereof and timely comply with the requirements of Section 4
hereof (at which time Schedule 6.2 shall be deemed amended to include reference
to such Subsidiary).

Section 8.18. Change in the Nature of Business. No Borrower shall engage in any
business or activity if as a result the general nature of the business of such
Borrower would be changed in any material respect from the general nature of the
business engaged in by it as of the Closing Date.

Section 8.19. Use of Loan Proceeds. The Borrowers shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.20. No Restrictions. Except as provided herein, no Borrower shall
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Borrower or any of its Subsidiaries to: (a) pay dividends or make any
other distribution on any Subsidiary's capital stock or other equity interests
owned by the Borrower, (b) pay any indebtedness owed to the Borrower, (c) make
loans or advances to the Borrower or any Subsidiary, (d) transfer any of its
Property to the Borrower or any Subsidiary or (e) guarantee the Obligations
and/or grant Liens on its assets to the Agent as required by the Loan Documents.



Section 8.21. Capital Expenditures. No Borrower shall incur Capital Expenditures
during any fiscal year of the Borrowers in an amount in excess of the sum of
$5,000,000 in the aggregate among all of the Borrowers, net of any proceeds of
sale of any capital asset of Borrowers.



Section 8.22. Consolidated Fixed Charge Ratio. Beginning with fiscal quarter
ending December 31, 2005, the Borrowers shall maintain a Consolidated Fixed
Charge Ratio of not less than 1.75 to 1.0, tested quarterly.

Section 8.23. Consolidated Tangible Net Worth. Beginning with fiscal quarter
ending December 31, 2005, the Borrowers shall maintain a Consolidated Tangible
Net Worth of not less than $33,000,000.00, to be increased annually by fifty
percent (50%) of Consolidated Net Income as of each anniversary thereof, based
upon such prior year's Consolidated Net Income, tested quarterly.

Section 8.24. Consolidated Indebtedness to Tangible Net Worth Ratio. Beginning
with fiscal quarter ending December 31, 2005, the Borrowers shall maintain a
Consolidated Indebtedness to Tangible Net Worth Ratio of not greater than 1.30
to 1.0, tested quarterly.

Section 8.25. Sale and Leaseback Transactions. No Borrower shall, directly or
indirectly, enter into any arrangement with any Person providing for a Borrower
to lease or rent Property that such Borrower has or will sell or otherwise
transfer to such Person (a "Sale and Leaseback"), unless the aggregate net cash
proceeds of all such Sale and Leasebacks in any fiscal year of the Borrowers in
the aggregate are less than $1,000,000.

Section 8.26. Speculative Hedging Transactions. No Borrower will enter into any
agreement of the type described in the definition of the term "Hedging
Liability" contained in Section 5.1 of this Agreement that is not in the
ordinary course of business or is not intended to hedge existing business risks
or that is entered into for the purpose of speculation.

Section 9. Events of Default and Remedies.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an "Event of Default" hereunder:

(a) (i) default in the payment when due of all or any part of the principal of
any Note (whether at the stated maturity thereof or at any other time provided
for in this Agreement) or (ii) default in any payment of interest or of any
Reimbursement Obligation or of any fee or other Obligation payable hereunder or
under any other Loan Document when due and such default shall continue
unremedied for five days after notice from the Agent;

(b) default in the observance or performance of any covenant set forth in
Sections 8.10, 8.22, 8.23 or 8.24 hereof or of any provision in any Loan
Document dealing with the use, disposition or remittance of the proceeds of
Collateral or requiring the maintenance of insurance thereon;

(c) default in the observance or performance of any covenant set forth in
Sections 8.5, 8.7, 8.8, 8.9 or 8.11 hereof which is not remedied within 5 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of the Borrowers or (ii) written notice thereof is given to the
Borrowers by the Agent;

(d) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
the Borrowers or (ii) written notice thereof is given to the Borrowers by the
Agent;

(e) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Agent or the Lenders pursuant hereto or
thereto or in connection with any transaction contemplated hereby or thereby
proves untrue in any material respect as of the date of the issuance or making
or deemed making thereof;

(f) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the Agent
in any Collateral purported to be covered thereby except as expressly permitted
by the terms thereof;

(g) default shall occur under any Debt issued, assumed or guaranteed by any
Borrower aggregating in excess of $250,000 or under any indenture, agreement or
other instrument under which the same may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Debt (whether or not such maturity is in fact accelerated),
or any such Debt shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise);

(h) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrowers, or against any of its Property, in an aggregate amount in
excess of $250,000 among all Borrowers and which remains undischarged,
unvacated, unbonded or unstayed for a period of 60 days;

(i) any Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $10,000.00
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $10,000.00 (collectively, a "Material
Plan") shall be filed under Title IV of ERISA by any Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 60 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

(j) [Reserved];

(k) any Borrower or any Subsidiary or Affiliate shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(l) hereof; or

(l) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Borrower, or any substantial part of any of its
Property, or a proceeding described in Section 9.1(k)(v) shall be instituted
against any Borrower, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (k) or (l) of Section 9.1 hereof has occurred and is
continuing, the Agent shall, by written notice to the Borrowers: (a) if so
directed by the Required Lenders, terminate the remaining Revolving Credit
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Notes to be forthwith due and payable and thereupon all outstanding
Notes, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrowers
immediately pay to the Agent the full amount then available for drawing under
each or any Letter of Credit, and the Borrowers agree to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by the Borrowers to honor any such demand and that the
Agent, for the benefit of the Lenders, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any drawings or
other demands for payment have been made under any Letter of Credit. The Agent,
after giving notice to the Borrowers pursuant to Section 9.1(c) or (d) or this
Section 9.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (k) or (l) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Notes shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrowers shall immediately pay to the Agent the full amount then
available for drawing under all outstanding Letters of Credit, the Borrowers
acknowledging and agreeing that the Lenders would not have an adequate remedy at
law for failure by the Borrowers to honor any such demand and that the Lenders,
and the Agent on their behalf, shall have the right to require the Borrowers to
specifically perform such undertaking whether or not any draws or other demands
for payment have been made under any of the Letters of Credit.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b) or under Section 9.2 or 9.3 above, the
Borrowers shall forthwith pay the amount required to be so prepaid, to be held
by the Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Agent in one or more separate collateral accounts (each such account, and the
credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the "Collateral Account") as
security for, and for application by the Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the Agent, and to the payment of the unpaid balance of any other Obligations.
The Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Agent for the benefit of the Agent, the Lenders, and
the L/C Issuer. If and when requested by the Borrowers, the Agent shall invest
funds held in the Collateral Account from time to time in direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Agent is irrevocably authorized to sell
investments held in the Collateral Account when and as required to make payments
out of the Collateral Account for application to amounts due and owing from the
Borrowers to the L/C Issuer, the Agent or the Lenders; provided, however, that
if (i) the Borrowers shall have made payment of all such obligations referred to
in subsection (a) above, (ii) all relevant preference or other disgorgement
periods relating to the receipt of such payments have passed, and (iii) no
Letters of Credit, Revolving Credit Commitments, Loans or other Obligations
remain outstanding hereunder, then the Agent shall release to the Borrowers any
remaining amounts held in the Collateral Account.

Section 9.5. Notice of Default. The Agent shall give notice to the Borrowers
under Section 9.1(c) or (d) hereof promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

Section 9.6. Expenses. The Borrowers agree to pay to the Agent and each Lender,
and any other holder of any Note outstanding hereunder, all costs and expenses
reasonably incurred or paid by the Agent and such Lender or any such holder,
including reasonable attorneys' fees and court costs, in connection with any
Default or Event of Default by the Borrowers hereunder or in connection with the
enforcement of any of the Loan Documents (including all such costs and expenses
incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrowers as a debtor thereunder).

Section 10. Change in Circumstances.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Loans or to perform its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to the Borrowers and such
Lender's obligations to make or maintain Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Loans. The Borrowers shall prepay on demand the outstanding principal amount of
any such affected Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrowers may then elect to borrow the principal amount of the affected
Loans from such Lender by means of another interest rate Loans from such Lender,
which Loans shall not be made ratably by the Lenders but only from such affected
Lender.

Section 10.2. [Reserved].

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:

(i) shall subject any Lender (or its Lending Office) to any tax, duty or other
charge with respect to its Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Loans, issue a Letter of Credit, or to participate therein,
or shall change the basis of taxation of payments to any Lender (or its Lending
Office) of the principal of or interest on its Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Loans, or issue a Letter of Credit, or acquire participations
therein (except for changes in the rate of tax on the overall net income of such
Lender or its Lending Office imposed by the jurisdiction in which such Lender's
principal executive office or Lending Office is located); or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System), against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Lending Office) or shall impose on any Lender (or its Lending Office) or on the
interbank market any other condition affecting its Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Loans, or to issue a Letter of
Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount reasonably deemed by such Lender to be material, then, within 15 days
after demand by such Lender (with a copy to the Agent), the Borrowers shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

(b) If, after the date hereof, any Lender or the Agent shall have determined
that the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
had the effect of reducing the rate of return on such Lender's or such
corporation's capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender's or
such corporation's policies with respect to capital adequacy) by an amount
reasonably deemed by such Lender to be material, then from time to time, within
15 days after demand by such Lender (with a copy to the Agent), the Borrowers
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction.

(c) A certificate of a Lender claiming compensation under this Section 10.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive if reasonably determined. In determining such amount, such Lender
may use any reasonable averaging and attribution methods.

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a "Lending Office") for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrowers and the
Agent.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Loans shall be made as if each Lender
had actually funded and maintained each Loan through the purchase of deposits in
the interbank eurodollar market having a maturity corresponding to such Loan's
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

Section 11. The Agent.

Section 11.1. Appointment and Authorization of Agent. Each Lender hereby
appoints Carolina First Bank as the Agent under the Loan Documents and hereby
authorizes the Agent to take such action as Agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Lenders expressly agree that the Agent is not acting as a fiduciary of the
Lenders in respect of the Loan Documents, the Borrowers or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Agent or any of the Lenders except as expressly set forth
herein.

Section 11.2. Agent and its Affiliates. The Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise or refrain from exercising such rights and power as though it were
not the Agent, and the Agent and its affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrowers or any
Affiliate of the Borrowers as if it were not the Agent under the Loan Documents.
The term "Lender" as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Agent in its individual
capacity as a Lender. References in Section 1 hereof to the Agent's Loans, or to
the amount owing to the Agent for which an interest rate is being determined,
refer to the Agent in its individual capacity as a Lender.

Section 11.3. Action by Agent. If the Agent receives from the Borrowers a
written notice of an Event of Default pursuant to Section 8.5 hereof, the Agent
shall promptly give each of the Lenders written notice thereof. The obligations
of the Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Agent shall not
be required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.5. Upon the
occurrence of an Event of Default, the Agent shall take such action to enforce
its Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the Required Lenders. Unless and until the Required Lenders give
such direction, the Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders. In no event, however, shall the Agent be required to take any
action in violation of applicable law or of any provision of any Loan Document,
and the Agent shall in all cases be fully justified in failing or refusing to
act hereunder or under any other Loan Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The Agent shall
be entitled to assume that no Default or Event of Default exists unless notified
in writing to the contrary by a Lender or the Borrowers. In all cases in which
the Loan Documents do not require the Agent to take specific action, the Agent
shall be fully justified in using its discretion in failing to take or in taking
any action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Agent may consult with legal
counsel, independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts.

Section 11.5. Liability of Agent; Credit Decision. Neither the Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or not taken by it in connection with the Loan Documents: (a) with the
consent or at the request of the Required Lenders or (b) in the absence of its
own gross negligence or willful misconduct. Neither the Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrowers or any Subsidiary contained herein or in any
other Loan Document; (iii) the satisfaction of any condition specified in
Section 7 hereof, except receipt of items required to be delivered to the Agent;
or (iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectibility hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document or of
any Collateral; and the Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Agent may
execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrowers, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties. In particular and
without limiting any of the foregoing, the Agent shall have no responsibility
for confirming the accuracy of any compliance certificate or other document or
instrument received by it under the Loan Documents. The Agent may treat the
payee of any Note as the holder thereof until written notice of transfer shall
have been filed with the Agent signed by such payee in form satisfactory to the
Agent. Each Lender acknowledges that it has independently and without reliance
on the Agent or any other Lender, and based upon such information,
investigations and inquiries as it deems appropriate, made its own credit
analysis and decision to extend credit to the Borrowers in the manner set forth
in the Loan Documents. It shall be the responsibility of each Lender to keep
itself informed as to the creditworthiness of the Borrowers and their
Subsidiaries, and the Agent shall have no liability to any Lender with respect
thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Agent, and its directors,
officers, employees, agents, and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrowers and except to the extent that any event giving
rise to a claim was caused by the gross negligence or willful misconduct of the
party seeking to be indemnified. The obligations of the Lenders under this
Section shall survive termination of this Agreement. The Agent shall be entitled
to offset amounts received for the account of a Lender under this Agreement
against unpaid amounts due from such Lender to the Agent hereunder (whether as
fundings of participations, indemnities or otherwise), but shall not be entitled
to offset against amounts owed to the Agent by any Lender arising outside of
this Agreement and the other Loan Documents.

Section 11.7. Resignation of Agent and Successor Agent. The Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrowers. Upon
any such resignation of the Agent, the Required Lenders shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent's giving of notice of resignation then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent, which may be any
Lender hereunder or any commercial bank organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of at least $200,000,000. Upon the acceptance of its appointment as the
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent under the Loan
Documents, and the retiring Agent shall be discharged from its duties and
obligations thereunder. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 11 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent, but no successor Agent shall in
any event be liable or responsible for any actions of its predecessor. If the
Agent resigns and no successor is appointed, the rights and obligations of such
Agent shall be automatically assumed by the Required Lenders and (i) the
Borrowers shall be directed to make all payments due each Lender hereunder
directly to such Lender and (ii) the Agent's rights in the Collateral Documents
shall be assigned without representation, recourse or warranty to the Lenders as
their interests may appear.

Section 11.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities
(i) provided to the Agent in this Section 11 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit as fully as if the term "Agent", as used in this Section 11,
included the L/C Issuer with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.

Section 11.9. Hedging Liability and Funds Transfer and Deposit Account Liability
Arrangements. By virtue of a Lender's execution of this Agreement or an
assignment agreement pursuant to Section 13.12 hereof, as the case may be, any
Affiliate of such Lender with whom any Borrower or any Subsidiary has entered
into an agreement creating Hedging Liability or Funds Transfer and Deposit
Account Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Agent is acting, it
being understood and agreed that the rights and benefits of such Affiliate under
the Loan Documents consist exclusively of such Affiliate's right to share in
payments and collections out of the Collateral as more fully set forth in
Section 3.1 hereof. In connection with any such distribution of payments and
collections, the Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Agent in writing
of the amount of any such liability owed to it or its Affiliate prior to such
distribution.

Section 11.10. Designation of Additional Agents. The Agent shall have the
continuing right, for purposes hereof, at any time and from time to time to
designate one or more of the Lenders (and/or its or their Affiliates) as
"syndication agents," "documentation agents," "arrangers," or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Section 11.11. Authorization to Release Liens and Limit Amount of Certain
Claims. The Agent is hereby irrevocably authorized by each of the Lenders to
release any Lien covering any Property of any Borrower that is the subject of a
disposition which is permitted by this Agreement or which has been consented to
in accordance with Section 13.13. The Agent is further irrevocably authorized by
each of the Lenders to reduce or limit the amount of the Obligations secured by
any particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
taxes.

Section 12. [Reserved].

Section 13. Miscellaneous.

Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrowers under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which the Borrowers are domiciled, any jurisdiction from which the Borrowers
make any payment, or (in each case) any political subdivision or taxing
authority thereof or therein. If any such withholding is so required, the
Borrowers shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender and the Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Agent (as the case may be) would have
received had such withholding not been made. If the Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrowers shall
reimburse the Agent or such Lender for that payment on demand in the currency in
which such payment was made. If the Borrowers pay any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Lender or Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrowers and the Agent on or before the date the initial Credit Event is
made hereunder or, if later, the date such financial institution becomes a
Lender hereunder, two duly completed and signed copies of (i) either Form
W-8 BEN (relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W-8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of "portfolio interest", a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrowers and is not a controlled
foreign corporation related to the Borrowers (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrowers and the Agent such additional duly completed and
signed copies of one or the other of such Forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the
Borrowers in a written notice, directly or through the Agent, to such Lender and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. Upon the request of the Borrowers or the Agent, each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) shall submit to the Borrowers and the Agent a certificate to the
effect that it is such a United States person.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrowers or the Agent any form or certificate that such Lender is obligated to
submit pursuant to subsection (b) of this Section 13.1 or that such Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender shall promptly notify the Borrowers and Agent of such fact and the
Lender shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Agent or any Lender or on the part of the holder or holders of any of the
Obligations in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the Agent, the Lenders and of the holder or holders of any
of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Documentary Taxes. The Borrowers agree to pay on demand any
documentary, stamp, recording or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 1.12, 10.3, and 13.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the Agent and
the Borrowers given by courier, by United States certified or registered mail,
by telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices under the Loan Documents to the
Lenders and the Agent shall be addressed to their respective addresses or
telecopier numbers set forth on the signature pages hereof, and to the Borrowers
to:

Synalloy Corporation

2155 West Croft Circle

P.O. Box 5627

Spartanburg, SC 29304

Attention: Chief Financial Officer

Telephone: 864-596-1535

Telecopy: 864-596-1501

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or on the signature pages hereof and a confirmation of
such telecopy has been received by the sender, (ii) if given by mail, 5 days
after such communication is deposited in the mail, certified or registered with
return receipt requested, addressed as aforesaid or (iii) if given by any other
means, when delivered at the addresses specified in this Section or on the
signature pages hereof; provided that any notice given pursuant to Section 1
hereof shall be effective only upon receipt.

Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
Borrowers and their successors and assigns, and shall inure to the benefit of
the Agent and each of the Lenders and the benefit of their respective successors
and assigns, including any subsequent holder of any of the Obligations. The
Borrowers may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Revolving Credit Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Agent shall have no
obligation or responsibility to such participant. Any agreement pursuant to
which such participation is granted shall provide that the granting Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrowers under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof. The Borrowers authorize each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to the Borrowers, provided that such participant or
prospective participant agrees to keep such information confidential.

Section 13.12. Assignments. (a) Each Lender shall have the right at any time,
with the prior consent of the Agent and, so long as no Event of Default then
exists, the Borrowers (which consent of the Borrowers shall not be unreasonably
withheld) to sell, assign, transfer or negotiate all or any part of its rights
and obligations under the Loan Documents (including, without limitation, the
indebtedness evidenced by the Notes then held by such assigning Lender, together
with an equivalent percentage of its obligation to make Loans and participate in
Letters of Credit) to one or more commercial banks or other financial
institutions or investors, provided that, unless otherwise agreed to by the
Agent, such assignment shall be of a fixed percentage (and not by its terms of
varying percentage) of the assigning Lender's rights and obligations under the
Loan Documents; provided, however, that, (i) prior to any such assignment, the
affected Lender shall offer to the Agent a right of first refusal for the Loans
or portion of the Loans to be assigned, on substantially the same terms as
offered to the prospective transferee, which right of first refusal the Agent
shall accept in writing within ten (10) Business Days of its receipt of notice
or else the Agent shall be deemed to have declined the assignment, and (ii)
except as otherwise agreed by the Borrowers and the Agent, in order to make any
such assignment (A) unless the assigning Lender is assigning all of its
Revolving Credit Commitments, outstanding Loans and interests in Letters of
Credit Obligations, the assigning Lender shall retain at least $5,000,000 in
unused Revolving Credit Commitments, outstanding Loans and interests in Letters
of Credit, (B) each assignment shall be in an amount of $1,000,000 and in
integral amounts of $500,000 thereafter except for (x) assignments to Affiliates
of the assigning Bank and (y) assignments from one Bank to another, (C) the
assignee Lender shall have Revolving Credit Commitments, outstanding Loans and
interests in Letters of Credit of at least $5,000,000, (D) each such assignment
shall be evidenced by a written agreement (substantially in the form attached
hereto as Exhibit J or in such other form acceptable to the Agent) executed by
such assigning Lender, such assignee Lender or Lenders, the Agent and, if
required as provided above, the Borrowers, which agreement shall specify in each
instance the portion of the Obligations which are to be assigned to the assignee
Lender and the portion of the Revolving Credit Commitments of the assigning
Lender to be assumed by the assignee Lender, and (E) the assigning Lender shall
pay to the Agent a processing fee of $3,500 and any out-of-pocket attorneys'
fees and expenses incurred by the Agent in connection with any such assignment
agreement. Any such assignee shall become a Lender for all purposes hereunder to
the extent of the rights and obligations under the Loan Documents it assumes and
the assigning Lender shall be released from its obligations, and will have
released its rights, under the Loan Documents to the extent of such assignment.
The address for notices to such assignee Lender shall be as specified in the
assignment agreement executed by it. Promptly upon the effectiveness of any such
assignment agreement, the Borrowers shall execute and deliver replacement Notes
to the assignee Lender and the assigning Lender in the respective amounts of
their Loans (or assigned principal amounts, as applicable) after giving effect
to the reduction occasioned by such assignment (all such Notes to constitute
"Notes" for all purposes of the Loan Documents), and the assignee Lender shall
thereafter surrender to the Borrowers its old Notes. The Borrowers authorize
each Lender to disclose to any purchaser or prospective purchaser of an interest
in the Loans and interest in Letters of Credit owed to it or its Commitments
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary, provided that such purchaser or prospective purchaser agrees
to keep such information confidential.

(b) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrowers, (b) the Required Lenders, and (c)
if the rights or duties of the Agent are affected thereby, the Agent; provided
that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) change any
Commitment or Percentage of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder; and

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, increase the aggregate Revolving Credit Commitments of the
Lenders, change the definition of Required Lenders, change the financial
covenants set forth in Sections 8.22, 8.23 or 8.24, change the definition of
Borrowing Base, change the definition of Applicable Rate, change the provisions
of this Section 13.13, release the obligations of the Borrowers or any material
part of the Collateral (except as otherwise provided for in the Loan Documents),
or affect the number of Lenders required to take any action hereunder or under
any other Loan Document; provided, further, notwithstanding the provisions set
forth above no Lender consent shall be required in connection with the release
of any Liens on Property sold by the Borrowers if such sale is permitted
pursuant to Section 8.10 hereof or has been consented to pursuant to this
Section 13.13.

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) The Borrowers agree to
pay all reasonable costs and expenses of the Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Agent not to exceed $30,000, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated.
The Borrowers further agree to indemnify the Agent, each Lender, and their
respective directors, officers, employees, agents, financial advisors, and
consultants against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable expenses
of litigation or preparation therefor, whether or not the indemnified Person is
a party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document or any of the transactions contemplated thereby or the
direct or indirect application or proposed application of the proceeds of any
Loan or Letter of Credit, other than those which arise from the gross negligence
or willful misconduct of the party claiming indemnification. The Borrowers, upon
demand by the Agent or a Lender at any time, shall reimburse the Agent or such
Lender for any legal or other expenses incurred in connection with investigating
or defending against any of the foregoing (including any settlement costs
relating to the foregoing) except if the same is directly due to the gross
negligence or willful misconduct of the party to be indemnified. The obligations
of the Borrowers under this Section shall survive the termination of this
Agreement.

(b) The Borrowers unconditionally agree to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Agent and the Lenders for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs, arising out of any of the
following: (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by any Borrower or otherwise occurring
on or with respect to its Property (whether owned or leased), (ii) the operation
or violation of any Environmental Law, whether federal, state, or local, and any
regulations promulgated thereunder, by any Borrower or otherwise occurring on or
with respect to its Property (whether owned or leased), (iii) any claim for
personal injury or property damage in connection with any Borrower or otherwise
occurring on or with respect to its Property (whether owned or leased), and (iv)
the inaccuracy or breach of any environmental representation, warranty or
covenant by any Borrower made herein or in any other Loan Document evidencing or
securing any Obligations or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
willful misconduct or gross negligence of the party claiming indemnification.
This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of the
Borrowers and shall inure to the benefit of Agent and the Lenders directors,
officers, employees, agents, and collateral trustees, and their successors and
assigns.

Section 13.16. Set-off

. In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence of any Event of
Default, each Lender and each subsequent holder of any Obligation is hereby
authorized by the Borrowers at any time or from time to time, without notice to
the Borrowers or to any other Person, any such notice being hereby expressly
waived, to set-off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts, and in whatever currency denominated) and any other indebtedness at
any time held or owing by that Lender or that subsequent holder to or for the
credit or the account of the Borrowers, whether or not matured, against and on
account of the Obligations of the Borrowers to that Lender or that subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or Notes and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured. Any Lender that set-offs or applies any
such amount shall notify the Borrowers of such act promptly after it is taken,
but any Lender's failure to give such notice shall not create any liability to
any of the Lenders.



Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of South Carolina.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.



Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document ("Excess Interest"). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control, (b) no
Borrower or endorser shall be obligated to pay any Excess Interest, (c) any
Excess Interest that the Agent or any Lender may have received hereunder shall,
at the option of the Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrowers, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the "Maximum Rate"), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and (e) no
Borrower or endorser shall have any action against the Agent or any Lender for
any damages whatsoever arising out of the payment or collection of any Excess
Interest.



Section 13.21. Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.

Section 13.22. Lender's Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 13.23. Confidentiality

. Agent and each Lender agree to keep all financial reports and other material,
non-public information regarding Borrowers and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner; it being understood and agreed by Borrowers that Agent and
any Lender may make disclosures (i) to counsel for and other advisors,
accountants, and auditors to Lenders, (ii) reasonably required by any bona fide
potential or actual assignee or participant in connection with any contemplated
or actual assignment or transfer by a Lender of an interest herein or any
participation interest in such Lender's rights hereunder, (iii) of information
that has become public by disclosures made by Persons other than Agent or any
Lender, its Affiliates, assignees, transferees, or participants, or (iv) as
required or requested by any court, governmental or administrative agency,
pursuant to any subpoena or other legal process, or by any law, statute,
regulation, or court order; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, Agent or the affected
Lender shall notify Borrowers of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof; provided further, that any
disclosures pursuant to the preceding clauses (i) and (ii) shall be made subject
to the recipient of the disclosures agreeing to be bound by the confidentiality
provisions hereof.



Section 13.24 Synalloy as Administrative Borrower. Each Borrower hereby
irrevocably appoints Synalloy Corporation as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower"), which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide Agent and Lenders with all notices with
respect to Borrowings and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Borrowings and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Loans and Collateral of Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that neither Agent nor any Lender shall incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loans and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce Agent and Lenders to
do so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify Agent and each Lender harmless against any and all
liability, expense, loss or claim of damage or injury, made against Agent or any
Lender by any Borrower or by any third party whosoever, arising from or incurred
by reason of (a) the handling of the Loans and Collateral of Borrowers as herein
provided, (b) Agent's or any Lender's relying on any instructions of the
Administrative Borrower, or (c) any other action taken by Agent or any Lender
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to Agent, any Lender or any Affiliate, officer, director, agent or
employee thereof under this Section 13.24 with respect to any liability that has
been finally determined by a court of competent jurisdiction to have resulted
solely from the gross negligence or willful misconduct of such Person.

Section 13.25. USA Patriot Act Notice. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L.107-56 assigned into law
October 26, 2001) (the "Act"), is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that would allow such Lender
or Agent, as applicable, to identify such Borrower in accordance with the Act.

Section 13.26. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for South Carolina and of any South Carolina State court
sitting in the City of Greenville for purposes of all legal proceedings arising
out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrowers irrevocably waive, to
the fullest extent permitted by law, any objection which they may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Borrowers, the Agent, and the Lenders
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.

[SIGNATURES OMITTED]

Exhibit A

Notice of Payment Request

[Date]

[Name of Lender]

[Address]

Attention:

Reference is made to the Credit Agreement, dated as of _____________, 2005 among
Synalloy Corporation, et al., the Lenders party thereto, and Carolina First
Bank, as Agent (the "Credit Agreement"). Capitalized terms used herein and not
defined herein have the meanings assigned to them in the Credit Agreement. [The
Borrowers have failed to pay their Reimbursement Obligation in the amount of
$____________. Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrowers of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

[SIGNATURES OMITTED]

Exhibit B

Notice of Borrowing

Date: , ____

To: Carolina First Bank, as Agent for the Lenders parties to the Credit
Agreement dated as of ___________, 2005 (as extended, renewed, amended or
restated from time to time, the "Credit Agreement"), among Synalloy Corporation,
et al., certain Lenders which are signatories thereto, and Carolina First Bank,
as Agent.

Ladies and Gentlemen:

The undersigned, Borrowers (the "Borrowers"), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 1.5 of the Credit Agreement, of the
Borrowing specified below:

1. The Business Day of the proposed Borrowing is ___________, ____.

2. The aggregate amount of the proposed Borrowing is $______________.

3. The Borrowing is being advanced under the Revolving Credit.

4. The duration of the Interest Period for the Loans included in the Borrowing
shall be ____________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrowers contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date); and

no Default or Event of Default has occurred and is continuing or would result
from such proposed Borrowing.

[SIGNATURES OMITTED]

Exhibit C

Notice of Continuation/Conversion

Date: ____________, ____

To: Carolina First Bank, as Agent for the Lenders parties to the Credit
Agreement dated as of ______________, 2005 (as extended, renewed, amended or
restated from time to time, the "Credit Agreement") among Synalloy Corporation,
et al., certain Lenders which are signatories thereto, and Carolina First Bank,
as Agent.

Ladies and Gentlemen:

The undersigned Borrowers (the "Borrowers"), refers to the Credit Agreement, the
terms defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 1.5 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1. The conversion/continuation Date is __________, ____.

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$______________.

3. The duration of the Interest Period for the Revolving Loans included in the
[conversion] [continuation] shall be _________ months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties of the Borrowers contained in Section 6
of the Credit Agreement are true and correct as though made on and as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date); and

no Default or Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation].

 

[SIGNATURES OMITTED]

Exhibit D-1

Revolving Note

U.S. $_______________ ____________, ______

For Value Received, the undersigned Borrowers (the "Borrowers"), hereby promise
to pay, jointly and severally, to the order of ____________________ (the
"Lender") on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Carolina First Bank, as Agent, in
Greenville, South Carolina, in immediately available funds, the principal sum of
___________________ Dollars ($__________) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement, together with interest on the principal amount
of each Revolving Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of _____________, 2005, among the Borrowers, Carolina First Bank, as
Agent, and the Lenders party thereto (the "Credit Agreement"), and this Note and
the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of South Carolina.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.

[SIGNAURES OMITTED]

Exhibit D-2

Swing Note

U.S. $_____________ ____________, ___

For Value Received, the undersigned, Borrowers (the "Borrowers"), hereby promise
to pay, jointly and severally, to the order of ___________________ (the
"Lender") on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of Carolina First Bank, as Agent, in
Greenville, South Carolina, in immediately available funds, the principal sum of
________________________ Dollars ($___________) or, if less, the aggregate
unpaid principal amount of all Swing Loans made by the Lender to the Borrowers
pursuant to the Credit Agreement, together with interest on the principal amount
of each Swing Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
_____________, 2005, among the Borrower, the Lenders party thereto, and Carolina
First Bank, as Agent for the Lenders (the "Credit Agreement"), and this Note and
the holder hereof are entitled to all the benefits and security provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of South Carolina.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

[SIGNATURES OMITTED]

Exhibit D-3

Term Note

U.S. $_______________ ____________, ______

For Value Received, the undersigned Borrowers (the "Borrowers"), hereby promise
to pay, jointly and severally, to the order of ____________________ (the
"Lender") on the Term Credit Termination Date of the hereinafter defined Credit
Agreement, at the principal office of Carolina First Bank, as Agent, in
Greenville, South Carolina, in immediately available funds, the principal sum of
___________________ Dollars ($__________) or, if less, the aggregate unpaid
principal amount of all Term Loans made by the Lender to the Borrowers pursuant
to the Credit Agreement, together with interest on the principal amount of each
Term Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of _____________, 2005, among the Borrowers, Carolina First Bank, as Agent, and
the Lenders party thereto (the "Credit Agreement"), and this Note and the holder
hereof are entitled to all the benefits and security provided for thereby or
referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of South Carolina.

This Note shall be repaid in accordance with the terms of the Credit Agreement.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.

[SIGNAURES OMITTED]

 

Exhibit E

Authorized Representative Certificate

(See Resolutions)

 

UNANIMOUS CONSENT

OF THE BOARD OF DIRECTORS

OF SYNALLOY CORPORATION

The undersigned, being all the Directors of Synalloy Corporation, a Delaware
corporation, do hereby take the following actions by unanimous consent in lieu
of a meeting and adopt the following resolutions in accordance with Section
141(f) of the General Corporation Law of the State of Delaware.

RESOLVED, That the Company approves the entering into of a Senior Credit
Facility with Carolina First Bank (and a financial institution acceptable to the
Company) in the principal amount of $27 million on the terms and conditions
generally set forth in the attached Summary of Terms & Conditions. As security
for such Senior Credit Facility, the Company will pledge as collateral certain
of its assets as set forth in the Security section of the attached Summary and
agrees to the guarantee of the obligations owed under the Senior Credit Facility
by the subsidiaries of the Company.

BE IT FURTHER RESOLVED, That the Vice President, Finance of the Company is
authorized (1) to execute and deliver on behalf of the Company a loan agreement,
notes, collateral documentation and other documents as may be necessary to
effectuate this Senior Credit Facility on the terms generally set forth in the
attached Summary, together with such changes and modifications as such officer
shall determine to be in the interests of the Company and its subsidiaries, and
(2) to approve the involvement of a second financial institution as a lender
under the Senior Credit Facility.

We direct this consent be filed with the Minutes of the meetings of the Board of
Directors of the Company.

Dated: October 25, 2005

 

[SIGNATURES OMITTED]

Exhibit F

Borrowing Base Certificate

(See Attached)

 

 

Carolina First Bank, as Agent

Borrowing Base Certificate

 

Synalloy Corporation Date:

2155 West Croft Circle Period Ending Date:

Spartanburg, SC 29302





SEGMENT Bristol Metals Bristol Metals Chemical Segment TOTALS

Accounts Receivable

Gross AR per Aging $ -

$ - $ -



Less Non-Primes:

Excess Aging (>90 days)

-

 

-

 

-

Credits In Excess Aging

-

 

-

 

-

Intercompany

-

 

-

 

-

Unapplied Cash

-

 

-

 

-

 

-

 

-

 

-

Total Non Primes

-

 

-

 

-

 

Eligible AR -

Advance Rate 85.00% 85.00%

Available A/R $ - $ - $

 

Finished Goods & Finished Goods &

Raw Materials Work-In-Process Raw Materials



$ -

$ -

$ -

 

$ -



Less Non-Primes:

Market Reserves

-

-

-

 

-

Other Reserves

-

-

-

 

-

Consigned

-

-

-

 

-

Paid By Customer

-

-

-

 

-

 

 

 

 

 

 

Total Non-Primes

-

-

-

 

-

 

Eligible Inventory - - - -

Advance Rate 60.00% 30.00 50.00%

$ -

SS WIP Limitation



Available Inventory $ - $ - $ - $ -

 

Page 2 of 2

 

Exhibit G

Eligible Chemicals Inventory Locations and

Eligible Metal Inventory Locations

 

See Attached

 

Exhibit G

Eligible Chemicals Inventory Locations

Synalloy Corporation

2155 West Croft Circle

Spartanburg, SC 29302

Manufacturers Chemicals, L.P.

4325 Old Tasso Road

Cleveland, TN 37312

Manufacturers Chemicals, L.P.

1330 Coronet Drive

Dalton, GA 30720

Organic Pigments Corporation

209 King Street

Greensboro, NC 27406

Eligible Metals Inventory Locations

Bristol Metals, L.P.

390 Bristol Metals Road

Bristol, TN 37620

 

 

Exhibit H

Security Agreement

 

 

SECURITY AGREEMENT

THIS SECURITY AGREEMENT ("Agreement"), dated effective as of December 13, 2005,
by and among Synalloy Corporation, Bristol Metals, L.P., Synalloy Metals, Inc.,
Manufacturers Soap & Chemical Company, Manufacturers Chemical, L.P., Metchem,
Inc., and Organic-Pigments Corporation (collectively hereinafter referred to as
"Debtor") and Carolina First Bank, 104 South Main Street, Greenville, South
Carolina 29601 (hereinafter referred to as "Agent"), as agent for itself and
other lenders (the "Lenders") named in that certain Credit Agreement dated of
even date herewith among Synalloy Corporation, Bristol Metals, L.P.,
Manufacturers Chemical, L.P., Agent, Lenders named therein, and other parties
named therein (the "Loan Agreement"). (The designation Debtor, and Agent as used
herein shall include said parties, their successors and assigns, and shall
include singular, plural, masculine, feminine, or neuter as required by
context). All capitalized terms used, but not otherwise defined herein shall
have the meaning set forth in the Loan Agreement.

RECITAL OF PURPOSE

This Agreement is executed in contemplation of (i) the Lenders extending to
Synalloy Corporation, Bristol Metals, L.P., Synalloy Metals, Inc., Manufacturers
Soap & Chemical Company, Manufacturers Chemical, L.P., Metchem, Inc., and
Organic-Pigments Corporation, jointly and severally, credit under that certain
$7,000,000.00 term loan, and (ii) the Lenders extending to Synalloy Corporation,
Bristol Metals, L.P., Synalloy Metals, Inc., Manufacturers Soap & Chemical
Company, Manufacturers Chemical, L.P., Metchem, Inc., and Organic-Pigments
Corporation, jointly and severally, credit under that certain $20,000,000.00
revolving line of credit, from time to time, (all of the aforementioned,
collectively, the "Loans" and all of the aforementioned borrowers, collectively,
the "Borrower") pursuant to the Loan Agreement. All advances under the Loans and
all existing credit arrangements and future extensions of credit of any kind or
nature whatsoever, however and whenever arising, whether direct or contingent,
by Lenders or Agent to Borrower, or any one or more of them, and any other
Obligations to Lenders or Agent from Borrower, or any one or more of them, shall
be secured by the security interest granted under this Agreement.

SECURITY INTEREST

The Debtor hereby grants to the Agent a first priority perfected security
interest in the items of Collateral shown on Schedule A attached hereto (the
"Collateral"), whether now owned or hereafter acquired, wherever located. Debtor
hereby acknowledges that Lenders and Agent would be unwilling to extend the
Loans to Borrower without this Agreement.

OBLIGATIONS SECURED

The security interest granted secures all existing and future obligations of
Borrower, or any of them, to the Lenders and Agent or any of their respective
assignees and participants including, but not limited to, the Loans, any now
existing or hereafter arising promissory notes of any one or more of the
Borrower to any Lender or Agent, hedge agreement, swap agreements, or other
interest rate protection agreement entered into between Borrower, or any one or
more of them, and any Lender or Agent, or any affiliate thereof, whether now
existing or hereafter entered into, including but not limited to, any agreement
providing for an interest rate or commodity swap, cap, floor, or collar, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging any one or more Borrower's exposure to fluctuations in
interest rates (a "SWAP"), guarantees, loan agreements, open accounts,
extensions under lines of credit, the payment for all goods, and the performance
of all now existing or hereafter arising obligations owing by such Borrower to
the Lenders (collectively, "Obligations"). This Agreement shall continue until
the filing of a termination statement of record, notwithstanding the fact that
from time to time any one or more of the Borrower may not be indebted to any
Lender or the Agent.

UCC FINANCING STATEMENTS

Debtor hereby authorizes Agent to prepare and file any financing statements
Agent deems necessary to perfect its first priority security interests in the
Collateral pledged hereby and any continuation statements or amendments it deems
necessary to protect or continue such security interests. Debtor agrees that a
carbon, photographic or other reproduction of this Agreement with respect to the
Collateral shall be sufficient as a financing statement and may be filed as such
by Agent and that Agent may exercise any financing statement filed pursuant to
this paragraph either in its own name or in that of Debtor.

USE AND DISPOSITION OF COLLATERAL

Until an Event of Default hereunder, the Debtor may use the Collateral in any
lawful manner not inconsistent with this Agreement, the Loan Agreement or with
the terms or conditions of any policy of insurance thereon and also may sell or
otherwise dispose of the Collateral in the ordinary course of business as
permitted in the Loan Agreement. A sale in the ordinary course of business does
not include a transfer in partial or total satisfaction of a debt. Except for
sales or other dispositions in the ordinary course of business or as otherwise
provided in the Agreement, the Debtor shall not sell, encumber, or in any manner
dispose of any of the Collateral, unless consented to by the Agent in writing.

The Agent at all times, following reasonable notice and during normal business
hours, shall have a license to enter upon any premises where any tangible items
of Collateral are located or where any record of an intangible item of
Collateral may be maintained, and in connection therewith, the Debtor assigns to
the Agent all right, title and interest of the Debtor in and to any leases or
other agreements between the Debtor and various persons having in their
possession any or all of the Collateral, and such persons may rely upon this
Agreement or a copy hereof as authority of the Agent for entry upon said
premises to the same extent and for the same purpose as the Debtor may enter
thereupon. Notwithstanding the assignment of all right, title and interest of
the Debtor in and to such agreements, the Debtor agrees to remain bound to the
party having possession of the Collateral for the performance of all obligations
with respect to such Collateral, and the entry of the Agent under the terms of
this Agreement upon such premises shall not constitute an acceptance by the
Agent of any obligation of the Debtor to any person having possession of such
Collateral.

LEASE OF RECORDS

Debtor hereby leases to Agent, and Agent hires from Debtor, for a term which
shall be effective so long as the Loans or other Obligations secured hereby are
owing to the Agent by Debtor and until Debtor has no further obligation to Agent
under the Loan Agreement or any other Loan Document, all of Debtor's present and
future books of Accounts, computer printouts, magnetic, digital and laser tapes
and disks, computer and electronic storage media, computer software programs,
trial balance records, ledgers and cabinets in which they are located, reflected
or maintained, in any way relating to the Collateral, and all present and future
supporting evidence and documents relating thereto in the form of written
applications, credit information, account cards, payment records, trial
balances, correspondence, delivery receipts, certificates and the like, as well
as the past and current information stored in computer software programs for and
on Debtor's behalf by third parties. If an Event of Default occurs, then, in
addition to all of the other rights and remedies of Agent herein, Agent will
have the right forthwith or at any time thereafter to remove from Debtor's
premises, or any other location, all of the foregoing and keep and retain the
same in Agent's possession until the Loans and other Obligations secured hereby
shall have been fully paid and discharged and the Agent has no further
obligation under the Loan Agreement. The provisions of this paragraph shall not
be deemed to diminish or contravene the security interest of Agent in Debtor's
General Intangibles or in the property, materials, and interests described in
this paragraph but shall be deemed to be in addition to any rights Agent may
have with respect to Debtor's grant of a security interest in its General
Intangibles to the Agent.

LICENSE OF RIGHTS

Agent is hereby granted a license or other right to use, without charge,
Debtor's labels, patents, copyrights, rights of use of any name, trade secrets,
tradenames, trademarks and advertising matter or any property of a similar
nature as it pertains to the Collateral, in advertising for sale and in selling
any Collateral, and Debtor's rights under all licenses and all franchise
agreements shall inure to Agents benefit.

SPECIAL PROVISIONS REGARDING EQUIPMENT

Part of the Equipment pledged by this Agreement may constitute motor vehicles
and other vehicles subject to registration under the motor vehicle title
registration statutes of South Carolina or other states, and with respect to
which the security interest of Agent therein is required to be registered on the
vehicle title certificate. If requested by Agent, Debtor agrees to execute and
deliver on a timely basis all such title certificates and instruments as shall
be necessary to convey to the Agent a first priority perfected security interest
in all such motor vehicles and other Equipment.

Part of the Equipment may be affixed to real estate owned or leased by Debtor
and may constitute fixtures under the Uniform Commercial Code. Debtor agrees
that any such fixtures located on real property mortgaged to Agent shall be
included within the meaning of Equipment as used and defined herein and that
Agent is hereby granted a security interest in and a lien upon such fixtures.

REPRESENTATIONS, WARRANTIES AND COVENANTS

The Debtor represents, warrants and covenants as follows:

Subject to any limitations stated in writing herein or in connection herewith,
all information furnished by the Debtor to Agent or the Lenders concerning the
Collateral was, is, or will be at the time the same is furnished, accurate and
complete in all material respects.

The Debtor has good and marketable title to the Collateral free and clear of all
liens, security interests or encumbrances.

The offices where the Debtor keeps its records concerning the Collateral are
located at the Debtors' principal places of business as set forth on Exhibit A.
The Debtor will not remove any such records from the Debtor's principal places
of business without the written consent of the Agent.

Synalloy Corporation and Metchem, Inc. are corporations organized and existing
and in good standing under the laws of the State of Delaware. Bristol Metals,
L.P. and Manufacturers Chemicals, L.P. are limited partnerships organized and
existing and in good standing under the laws of the State of Tennessee. Synalloy
Metals, Inc. and Manufacturers Soap & Chemical Company are corporations
organized and existing and in good standing under the laws of the State of
Tennessee. Organic-Pigments Corporation is a corporation organized and existing
and in good standing under the laws of the State of North Carolina. Debtor will
not change its state of organization without 30 days prior written notice to the
Agent.

The Collateral is used for business purposes.

The Debtor is authorized to execute and deliver this Agreement and incur the
Obligations, which it secures and will secure; and this Agreement and the
Obligations do not conflict with any provisions of any existing indenture,
contract or agreement of the Debtor.

The Collateral currently is situated at the locations on Exhibit A attached
hereto and incorporated herein by reference. Except as otherwise permitted
hereunder, the Debtor will not remove any of the Collateral from the location
described on Exhibit A without the written consent of the Agent except in the
ordinary course of business as herein elsewhere provided.

The Debtor covenants that, except in the ordinary course of business or as
otherwise permitted hereunder or under the Loan Agreement, the Collateral will
not be transferred, voluntarily or involuntarily, without the Debtor's giving
prior written notice to the Agent.

The Debtor covenants that the Collateral will not be used in violation of any
federal, state or local statute, law or ordinance.

Debtor agrees to execute all such further writings, documents and instruments
and to do all such things and acts as may be necessary or appropriate or as may
be reasonably requested by the Agent to implement and carry out the provisions
of this Agreement. Without limiting the generality of the foregoing, where any
of the Collateral may be perfected by possession, and where the Agent in the
exercise of its discretion determines to perfect by that method, Debtor agrees
to do all such things as may be necessary to place the Collateral in the control
and custody of Agent.

Debtor shall promptly notify Agent should Debtor obtain any "commercial tort
claim" (as defined in the Code) and take such steps as may be requested by Agent
to further evidence and perfect Agent's security interest in the same.

TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES

Debtor hereby warrants that there are currently no past-due taxes, assessments
or governmental charges of any kind, which are owing by it on any of the
Collateral. The Debtor covenants that it will pay promptly when due all taxes,
assessments, and governmental charges imposed upon it or its properties,
including without limitation, real and personal property taxes and use taxes.
Additionally, on the demand of Agent, Debtor will pay any and all taxes, charges
and fees arising in relation to or stemming from the creation, perfection,
preservation and continuation of any security interest in the Collateral,
whenever arising.

INDEMNIFICATION

In the event any governmental body, instrumentality, entity or agency determines
at any time that any tax, charge, fee and/or penalty is due and owing with
regard to the creation, perfection, preservation, or continuation of the
security interest intended to be created hereunder or assesses such amounts
against Agent or Debtor, Agent may pay such tax, fee, charge and/or penalty on
behalf of Debtor or require Debtor to pay such tax, fee, charge and/or penalty
in full on demand. In the event Agent pays such tax, fee, charge and/or penalty
on behalf of Debtor, Debtor hereby agrees to indemnify Agent in full for any
such amounts and any costs, fees or charges related thereto, including, without
limitation any and all attorney fees or other legal costs. Any such taxes, fees,
charges and/or penalties paid by Agent hereunder shall be deemed an advance
secured by the Collateral until paid in full and shall be afforded the same
protection as advances made under any loan secured by this Agreement.

MAINTENANCE AND PRESERVATION OF COLLATERAL

The Debtor will maintain and preserve the Collateral in good order and condition
and will not permit the Collateral to be wasted or destroyed. The Debtor will
use all reasonable and diligent efforts to collect all accounts receivable and
notes receivable when due. Additionally, on demand of Agent, the Debtor will pay
any and all taxes, charges and fees arising in relation to or stemming from the
creation, perfection, preservation and continuation of any security interest in
the Collateral, whenever arising.

NO OTHER SECURITY INTEREST OR FINANCING STATEMENTS

Except with the prior written consent of the Agent as set forth on Schedule B
hereto, or otherwise permitted under the Loan Agreement, the Debtor will not
permit or suffer to exist any other security interest in or lien upon the
Collateral or any financing statement covering the Collateral to be on file in
any public office except those in favor of Agent or those approved by Agent
prior to the date hereof. The Debtor will defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein. The Agent, however, may contest any claims made against the Debtor in
the name of the Debtor wherein the security hereunder would by an adverse
decision be impaired, and the Agent may charge to the Debtor its expenses in
defending any such claims.

INSURANCE

Debtor will keep the Collateral insured in amounts with companies, and against
such risks as provided in the Loan Agreement.

RECORDS, REPORTS, EXAMINATIONS, INSPECTIONS, ETC.

Debtor will at all times keep accurate and complete records of the Collateral,
and the Agent or its agents shall have the right to call at Debtor's place or
places of business as provided in the Loan Agreement.

COSTS AND EXPENSES PAID BY AGENT

In the event Agent determines that Debtor does not maintain insurance on the
Collateral as required by this Agreement or any other Loan Document, at its
option, Agent may pay for insurance on the Collateral. Further, Debtor hereby
agrees that at its option, the Agent may discharge taxes, Liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance and preservation of the Collateral. Debtor
agrees to reimburse Agent, on demand, for any payment made or expense incurred
by Agent pursuant to the foregoing authorization, including, without limitation,
attorney's fees. Any payment so made or expense so incurred by the Agent shall
be added to the indebtedness of the Debtor to the Agent and shall be secured by
this Agreement until paid in full.

ATTORNEY IN FACT

Debtor hereby irrevocably designates, makes, constitutes and appoints Agent (and
all Persons designated by Agent) as Debtor's true and lawful attorney (and
agent-in-fact) and Agent, or Agent's agent, may, during such time as an Event of
Default shall have occurred and is continuing, without notice to Debtor and in
either Debtor's or Agent's name, but at the cost and expense of Debtor:

At such time or times hereafter as Agent, in its sole discretion, may determine,
endorse Debtor's name on any checks, notes, acceptances, drafts, money orders or
any other evidence of payment or proceeds of the Collateral which come into the
possession of Agent or under Agent's control; and

At such time or times as Agent or its agent in its sole discretion may
determine: (i) settle, adjust, compromise, discharge or release any of the
Collateral; (ii) sell or collect any of the Collateral upon such terms, and for
such amounts and at such time or times as Agent deems advisable; (iii) take
possession, in any manner, of any item of payment or proceeds relating to any
Collateral and apply the same to the Obligations; (iv) prepare, file and sign
Debtor's name to a proof of claim in bankruptcy or to any notice of lien,
assignment or satisfaction of lien or similar document in connection with any of
the Collateral; (v) receive, open and dispose of all mail addressed to Debtor
and to notify postal authorities to change the address for delivery thereof to
such address as Agent may designate; (vi) execute in Debtor's name or in Agent's
name U.C.C. financing statements and other instruments evidencing the pledge of
the Collateral to Agent for filing with various governmental entities; (vii)
endorse the name of Debtor upon any of the items of payment or proceeds relating
to any Collateral and deposit the same to the account of Agent or any other
Agent on account of the Obligations; (viii) endorse the name of Debtor upon any
chattel paper, document, instrument, invoice, freight bill, bill of lading or
similar document or agreement relating to any Collateral; (ix) use the
information recorded on or contained in any data processing equipment and
computer hardware and software relating to any Collateral and to which Debtor
has access; (x) make and adjust claims under policies of insurance; and (xi) for
and in the name of Debtor to give instructions and direct any bank or financial
institution in which proceeds of the Collateral are deposited to turn over said
proceeds to Agent; and (xii) do all other acts and things necessary, in Agent's
determination, to fulfill Debtor's obligations under this Agreement.

WAIVER

Debtor hereby releases and waives any and all actions, claims, causes of action,
demands and suits which it may ever have against the Agent as a result of any
possession, collection, settlement, compromise or sale by Agent of any of the
Accounts upon the occurrence of an Event of Default hereunder, notwithstanding
the effect of such possession, collection, settlement, compromise or sale upon
the business of Debtor. Said waiver shall include all causes of action and
claims which may result from the exercise of the power of attorney conferred
upon Agent hereinafter excluding those resulting from gross-negligence or
intentional malfeasance of Agent. The failure at any time or times hereafter to
require strict performance by Debtor of any of the provisions, warranties, terms
and conditions contained in this Agreement or any other agreement, document or
instrument now or hereafter executed by Debtor, and delivered to the Agent,
shall not waive, affect, or diminish any right of the Agent thereafter to demand
strict compliance and performance therewith and with respect to any other
provisions, warranties, terms and conditions contained in such agreements,
documents or instruments, and any waiver of default shall not waive or affect
any other default, whether prior or subsequent thereto, and whether the same are
of a different type. None of the warranties, conditions, provisions and terms
contained in the Agreement or any other agreement, document or instrument now or
hereafter executed by Debtor and delivered to the Agent shall be deemed to have
been waived by any act or knowledge of the Agent, its agents, representatives,
officers or employees, but only by an instrument in writing signed by an officer
of the Agent and directed to the Debtor specifying such waiver.

EVENTS OF DEFAULT

There shall be a default under this Agreement upon the happening on any of the
following events (each an "Event of Default"):

If there shall be any default by the Debtor in the due observance or performance
of any covenants, terms or conditions contained herein, or breach by the Debtor
or the material falseness of any representation or warranty of the Debtor
herein.

If there shall be any "Event of Default" as defined in the Loan Agreement or a
default or event of default under any other Loan Document (as defined in the
Loan Agreement), which is not cured within the applicable grace period, if any.

In any such event and at any time thereafter, the Agent may declare all
Obligations secured hereby to be immediately due and payable without
presentment, demand, protest or other notice of dishonor of any kind, all of
which are hereby expressly waived. No delay in accelerating the maturity of any
obligation as aforesaid or in taking any other action with respect to any Event
of Default shall affect the rights of the Agent later to take such action with
respect thereto, and no waiver as to one Event of Default shall affect rights as
to any other Event of Default.

REMEDIES

If any Event of Default shall occur, the Agent may exercise and shall have any
and all rights and remedies accorded to it by the South Carolina Uniform
Commercial Code, as provided in the Loan Agreement and other Loan Documents and
as otherwise provided at law or in equity.

In addition to the foregoing remedies, following an Event of Default the Agent
may enter upon the premises where any of the Collateral may be located and take
possession of the same, and after first taking inventory of said Collateral,
dispose of it in the following manner:

In the event the Collateral consists partially, or totally, of items which are
perishable or threaten to rapidly decline in value or is of a type customarily
sold on a recognized market, the Agent may sell said inventory at such time or
times and in such manner as it deems economically feasible. The inventory may be
sold in bulk, lots, or in the ordinary course of business of the Debtor; and

The Agent may sell all or any part of any Collateral to any person, including
the Agent, at a price determined by a disinterested appraiser. The Agent shall
give the Debtor ten (10) days notice of a sale of Collateral, other than
Collateral described in subsection (a) hereinabove. It is the intent and purpose
of this paragraph that the business operated by the Debtor will not be
interrupted by default and the value of Collateral thereby be impaired. It is
expressly agreed that a sale under the provisions of this paragraph is
commercially reasonable. The Agent shall apply all proceeds realized from the
sale of any Collateral in accordance with the provisions of the South Carolina
Uniform Commercial Code, and this Agreement. The Debtor shall remain liable to
the Agent for any deficiency.

MISCELLANEOUS PROVISIONS

The provisions of this Agreement may be amended, or compliance with this
agreement waived, at any time by the written agreement of the Agent and the
Debtor.

The Debtor shall do, make, execute and deliver all such additional and further
acts, things, deeds, assurances, and instruments as the Agent reasonably may
require for the purpose of more completely vesting in and assuring to the Agent
its rights hereunder and in or to the Collateral.

Any notice(s) furnished hereunder shall be made as required in the Loan
Agreement.

All rights of the Agent and all of the rights, remedies and duties of the Agent
and the Debtor shall be governed by the laws of the State of South Carolina.

To the extent of any inconsistency in the terms of this Agreement and the Loan
Agreement, the terms of the Loan Agreement shall prevail.

[Signature Page Attached]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written, under seal, which execution may be
by counterparts, all of which together shall constitute the Agreement.

 

 

 

[SIGNATURES OMITTED]

EXHIBIT A

 

COLLATERAL LOCATIONS

Eligible Chemicals Inventory Locations

Synalloy Corporation

2155 West Croft Circle

Spartanburg, SC 29302

Manufacturers Chemicals, L.P.

4325 Old Tasso Road

Cleveland, TN 37312

Manufacturers Chemicals, L.P.

1330 Coronet Drive

Dalton, GA 30720

Organic Pigments Corporation

209 King Street

Greensboro, NC 27406

Eligible Metals Inventory Locations

Bristol Metals, L.P.

390 Bristol Metals Road

Bristol, TN 37620

 

 

 

SCHEDULE A

COLLATERAL DESCRIPTION

SCHEDULE A - COLLATERAL DESCRIPTION

 

All of Debtors' right, title and interest in the following personal property
(each capitalized term as defined in Article 9 of the South Carolina Uniform
Commercial Code), wherever located and whether now owned by any Debtor or
hereafter acquired, including but not limited to:

(i) all Accounts, Inventory, Goods (including, without limitation, Equipment and
Fixtures), Investment Property, Instruments, Chattel Paper, Letter of Credit
Rights, Deposit Accounts, General Intangibles, Documents and Supporting
Obligations; The Fixtures referred to herein are attached to the property
described on Exhibit A attached hereto and made a part hereof (the "Real
Estate").

(ii) all money deposits and all funds held on deposit or otherwise under control
of the Secured Party, its agents or any correspondence of the Secured Party;

(iii) all parts, accessions to, replacements, substitutions, profits, products
and cash and non-cash proceeds of any of the foregoing (including insurance
proceeds payable by reason of loss or damage thereto) in any form and wherever
located, and shall also include all written or electronically recorded books and
records related to any such collateral and other rights related thereto.

(iv) any and all buildings and improvements now or hereafter erected on, under
or over the Real Estate (the "Improvements");

(v) any and all fixtures, machinery, equipment and other articles of real,
personal or mixed property, belonging to Debtor, at any time now or hereafter
installed in, attached to or situated in or upon the Real Estate, or the
buildings and improvements now or hereafter erected thereon, or used or intended
to be used in connection with the Real Estate, or in the operation of the
buildings and improvements, plant, business or dwelling situate thereon, whether
or not such real, personal or mixed property is or shall be affixed thereto, and
all replacements, substitutions and proceeds of the foregoing (all of the
foregoing herein called the "Service Equipment"), including without limitation:
(i) all appliances, furniture and furnishings; all articles of interior
decoration, floor, wall and window coverings; all office, restaurant, bar,
kitchen and laundry fixtures, utensils, appliances and equipment; all supplies,
tools and accessories; all storm and screen windows, shutters, doors,
decorations, awnings, shades, blinds, signs, trees, shrubbery and other
plantings; (ii) all building service fixtures, machinery and equipment of any
kind whatsoever; all lighting, heating, ventilating, air conditioning,
refrigerating, sprinkling, plumbing, security, irrigating, cleaning,
incinerating, waste disposal, communications, alarm, fire prevention and
extinguishing systems, fixtures, apparatus, machinery and equipment; all
elevators, escalators, lifts, cranes, hoists and platforms; all pipes, conduits,
pumps, boilers, tanks, motors, engines, furnaces and compressors; all dynamos,
transformers and generators; (iii) all building materials, building machinery
and building equipment delivered on site to the Real Estate during the course
of, or in connection with any construction or repair or renovation of the
buildings and improvements; (iv) all parts, fittings, accessories, accessions,
substitutions and replacements therefor and thereof; and (v) all files, books,
ledgers, reports and records relating to any of the foregoing;

(vi) any and all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Real Estate, Improvements, Service
Equipment or all or any other portion of the property (both real and personal
(the "Property")) and all extensions, renewals, amendments, modifications and
replacements thereof, and any options, rights of first refusal or guarantees
relating thereto (collectively, the "Leases"); all rents, income, receipts,
revenues, security deposits, escrow accounts, reserves, issues, profits, awards
and payments of any kind payable under the Leases or otherwise arising from the
Real Estate, Improvements, Service Equipment or all or any other portion of the
Property including, without limitation, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents (collectively, the
"Rents"); all of the following personal property (collectively referred to as
the "Contracts"): all accounts, general intangibles and contract rights
(including any right to payment thereunder, whether or not earned by
performance) of any nature relating to the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property or the use, occupancy,
maintenance, construction, repair or operation thereof; all management
agreements, franchise agreements, utility agreements and deposits, building
service contracts, maintenance contracts, construction contracts and architect's
agreements; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies,
books of account and other documents, of whatever kind or character, relating to
the use, construction upon, occupancy, leasing, sale or operation of the Real
Estate, Improvements, Service Equipment or all or any other portion of the
Property;

(vii) any and all estates, rights, tenements, hereditaments, privileges,
easements, reversions, remainders and appurtenances of any kind benefiting or
appurtenant to the Real Estate, Improvements or all or any other portion of the
Property; all means of access to and from the Real Estate, Improvements or all
or any other portion of the Property, whether public or private; all streets,
alleys, passages, ways, water courses, water and mineral rights relating to the
Real Estate, Improvements or all or any other portion of the Property; all
rights of Debtor as declarant or unit owner under any declaration of condominium
or association applicable to the Real Estate, Improvements or all or any other
portion of the Property including, without limitation, all development rights
and special declarant rights; and all other claims or demands of Debtor, either
at law or in equity, in possession or expectancy of, in, or to the Real Estate,
Improvements or all or any other portion of the Property (all of the foregoing
described in this subsection (vii) herein called the "Appurtenances"); and

(viii) any and all "proceeds" of any of the above-described Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
which term "proceeds" shall have the meaning given to it in the Uniform
Commercial Code, as amended, (the "Code") of the State in which the Property is
located (collectively, the "Proceeds") and shall additionally include whatever
is received upon the use, lease, sale, exchange, transfer, collection or other
utilization or any disposition or conversion of any of the Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
voluntary or involuntary, whether cash or non-cash, including proceeds of
insurance and condemnation awards, rental or lease payments, accounts, chattel
paper, instruments, documents, contract rights, general intangibles, equipment
and inventory.

Exhibit I

Compliance Certificate

To: Carolina First Bank, as Agent under, and the Lenders party to, the Credit
Agreement described below

This Compliance Certificate is furnished to the Agent and the Lenders pursuant
to that certain Credit Agreement dated as of ______________, 2005 among us (the
"Credit Agreement"). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

The Undersigned hereby certifies that:

1. I am the duly elected ____________ of Borrowers;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers during the accounting period covered by the
attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrowers' compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, is taking, or proposes to
take with respect to each such condition or event:









The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

[SIGNATURES OMITTED]

 

 

 

Schedule I

to Compliance Certificate

Synalloy Corporation

Compliance Calculations

for Credit Agreement dated as of ______________, 2005

Calculations as of _____________, _______

A. Consolidated Fixed Charge Ratio (Section 8.22)

 

 

 

 

 

B. Consolidated Tangible Net Worth (Section 8.23)

 

 

 

 

 

C. Consolidated Total Liabilities to Tangible Net Worth Ratio (Section 8.24)

 

 

 

 

 

D. Consolidated Leverage Ratio (Applicable Margins)

 

 

 

 

 

Exhibit J

Assignment and Acceptance

Dated _____________, _____

 

Reference is made to the Credit Agreement dated as of _____________, 2005 (the
"Credit Agreement") among Synalloy Corporation, the Lenders (as defined in the
Credit Agreement) and Carolina First Bank, as Agent for the Lenders (the
"Agent"). Terms defined in the Credit Agreement are used herein with the same
meaning.

______________________________________________________ (the "Assignor") and
_________________________ (the "Assignee") agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a _______% interest in and to
all of the Assignor's rights and obligations under the Credit Agreement as of
the Effective Date (as defined below), including, without limitation, such
percentage interest in the Assignor's Revolving Credit Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor's Percentage of any outstanding L/C Obligations.

2. The Assignor (i) represents and warrants that as of the date hereof (A) its
Revolving Credit Commitment is $_______________, (B) the aggregate outstanding
principal amount of Loans made by it under the Credit Agreement that have not
been repaid is $___________ and a description of the interest rates and interest
periods of such Loans is attached as Annex 1 hereto, and (C) the aggregate
principal amount of Assignor's Percentage of outstanding L/C Obligations is
$___________; (ii) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(iii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their respective obligations under the Credit Agreement or
any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (ii) agrees
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Agent to take such action as Agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth beneath its name on the
signature pages hereof.

4. As consideration for the assignment and sale contemplated in Annex 1 hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds an
amount equal to $________________*. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the date hereof are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party's interest therein and shall promptly pay the same to such other party.

5. The effective date for this Assignment and Acceptance shall be ___________,
(the "Effective Date"). Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance and recording by
the Agent and, if required, the relevant Borrower.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Effective Date directly
between themselves.

8. In accordance with Section 13.12 of the Credit Agreement, the Assignor and
the Assignee request and direct that the Agent prepare and cause the Borrowers
to execute and deliver to the Assignee the relevant Notes payable to the
Assignee in the amount of its Revolving Credit Commitments and new Notes to the
Assignor in the amount of its Revolving Credit Commitments after giving effect
to this assignment.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of South Carolina.

[SIGNATURES OMITTED]

Annex I

to Assignment and Acceptance

Principal Amount

Type of Loan

Interest Rate

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1

Commitments

Name of Lender

Revolving Credit

Commitment

Term Loan Commitment

Swing Line

Commitment

Carolina First Bank

$12,000,000

$4,200,000

$3,000,000

Regions Bank

$8,000,000

$2,800,000

$-0-

Total

$20,000,000

$7,000,000

$3,000,000

 

Schedule 4.1

Life Insurance Assignments

Insurer

Policy Number

Insured

General American

1821425

Benjamin M. Smith

General American

1820009

Robert Stockwell Davies

General American

1820007

Donald Ray Bain

General American

1820005

Porter Clarke Blackman

General American

1820003

Erwin Collins Thornton

General American

1820001

William Armstrong Coleman

Schedule 6.2

Subsidiaries

See Attached

 

Schedule 6.2

Subsidiaries

 


Company


Organizational Form

Jurisdiction of Organization


Ownership









Synalloy Metals, Inc.

Corporation

Tennessee

100 Shares of common stock; 100% owned by Synalloy Corporation

 

 

 

 

Bristol Metals, L.P

Limited Partnership

Tennessee

1% general partner being Synalloy Metals, Inc.; 99% limited partner being
Delmet, Inc.

 

 

 

 

Manufacturers Soap & Chemical Company

Corporation

Tennessee

100 shares of common stock; 100% owned by Synalloy Corporation

 

 

 

 

Manufacturers

Chemicals, L.P.

Limited Partnership

Tennessee

1% general partner

being Manufacturers

Soap & Chemical Company;

99% limited partner

being Delsoap, Inc.

 

 

 

 

Organic Pigments

Corporation

North Carolina

70 shares of common stock; 100% owned by Synalloy Corporation

 

 

 

 

Metchem, Inc.

Corporation

Delaware

100 shares of common stock; 100% owned by Synalloy Corporation

 

 

 

 

Delmet, Inc.

Corporation

Delaware

100 shares of common stock; 100% owned by Synalloy Metals, Inc.

 

 

 

 

Delsoap, Inc.

Corporation

Delaware

100 shares of common stock; 100% owned by Manufacturers Soap and Chemical
Company

Schedule 6.21

Trade Relations

 

None

Schedule 8.7(b)

Existing Debt

1. Debt owed to Wells Fargo Foothills, Inc. pursuant to July 26, 2002 Credit
Agreement, as amended.

Schedule 8.8(f)

Permitted Liens

1. Liens granted to Wells Fargo Foothill, Inc. which are subject to Pay-off and
Release letter

2. Liens set forth on attached UCC financing statements